[tomtomagreementctrversio001.jpg]
EXHIBIT 10.2 CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND
REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. VALUE ADDED DISTRIBUTOR AND RESELLER
AGREEMENT Between TomTom Inc. and LoJack Corporation



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio002.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 2 This Agreement shall be effective as
of the Effective Date between: (1) TOMTOM INC, a Commonwealth of Massachusetts
corporation having a principal place of business at 150 Baker Avenue Extension,
Concord, Massachusetts 01742 (“TomTom”); and (2) LOJACK CORPORATION, whose
principal place of business is at 40 Pequot Way, Canton Massachusetts 02021,
United States (“LoJack”). Each a “Party” and together the “Parties”. WHEREAS A.
TomTom provides fleet tracking, tracing and planning services through its TomTom
Business Solutions business unit (the “WEBFLEET Service”), the use of which is
subject to the terms and conditions set forth in this Agreement and the Annexes
hereto, as amended and agreed between the Parties in writing from time to time;
B. LoJack is a leading provider in the North American market and other
international markets of vehicle tracking and monitoring devices, accessories,
monitoring systems and platforms (including stolen vehicle tracking and
monitoring services, 24/7/365 secure monitoring center services and expects to
provide other fleet monitoring bureau services), and also provides other
monitoring and theft prevention systems integration and aggregation, including
various warranty and insurance products. The LoJack brand is recognized by
consumers for its purpose of safety, security and protection and has been
extended to products including but not limited to identity theft and recovery of
stolen mobile computing devices; and C. TomTom desires to grant LoJack the right
to resell the WEBFLEET Service and related hardware upon the terms and
conditions set forth below. IT IS HEREBY AGREED AS FOLLOWS: 1. DEFINITIONS AND
INTERPRETATION 1.1. In this Agreement, unless the context requires otherwise,
the following words and expressions bear the meanings respectively set out
below: “Affiliates” means with respect to any Party, any other entity
controlling, controlled by or under common control with such Party. The terms
“control”, “controlling” and “controlled”, as used in this definition, shall
mean the legal, beneficial or equitable ownership, direct or indirect, of more
than 50% of the aggregate of the voting equity interests in such entity. “After
Sales Policy” means TomTom’s policy on after-sales services, the contents of
which TomTom shall be entitled to amend from time to time in its sole discretion
save that, where such changes would have a material adverse effect on LoJack,
such changes shall be subject to the agreement of the Parties. TomTom will use
reasonable efforts to notify LoJack of changes to the After-Sales Policy. The
current version of the After-Sales Policy is attached to this Agreement as Annex
III. “Agreement” means this agreement and the annexes thereto. “Confidential
Information” means all information disclosed by or on behalf of a Party (in
whatever medium including in written, oral, visual or electronic form and
whether before or after the date of this Agreement) including all business,
financial, commercial, technical, operational, organisational, legal,
management, customer and marketing information which is either marked as being
confidential or which would reasonably be deemed to be confidential in the
ordinary course of business. The terms of this Agreement shall be deemed to be
confidential.



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio003.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 3 “Competitor” means any individual,
business or entity materially involved in the sale or supply of fleet management
or commercial track and trace solutions, navigational services or the sale of
personal navigation devices and solutions. “Contract” means a contract for the
sale and purchase of one or more Items or a TomTom WEBFLEET Services Contract.
“Effective Date” means January 22, 2013. “End User” means individuals or other
entities who intend to use the Products and the TomTom WEBFLEET Service for
their own business needs only and not for resale of redistribution to any other
third party. “First Line Support” means all direct support to Resellers and End
Users. Second Line Support shall be deemed to mean the support delivered by
TomTom to LoJack in assisting with the first line support obligations but for
the avoidance of doubt shall not include any direct dealings with End Users or
Resellers. “General Sale Terms and Conditions” means the general sale terms and
conditions of TomTom, as may be amended by TomTom at its sole discretion and
made available via TomTom’s website and notified to LoJack from time to time.
The current version of the General Sale Terms and Conditions is attached to this
Agreement as Annex V. “Group Company” means a Party and/or its Affiliates.
“Initial Period” means as defined under Clause 2.1. “Intellectual Property
Rights” means all inventions, patents, utility models, designs (both registered
or unregistered and including rights relating to semi-conductor topographies),
database rights, copyright and trade marks (both registered and unregistered),
together with all rights to the grant of and applications for the same and
including all similar or analogous rights and all other rights in the nature of
intellectual and industrial property throughout the world and all future rights
of such nature. “Item” means a separately packaged Product. “LoJack Trade Marks”
means the “LoJack” name, trade mark and logo (whether registered or applied for)
and any other names, trade marks, logos, designs and symbols designated by
LoJack to be used on or in relation to Products and services provided by LoJack.
“Minimum Sales Targets” means the minimum annual sales volumes which LoJack is
required to achieve as specified under Annex I. “Order Policy” means TomTom’s
order policy, the content of which TomTom shall be entitled to amend from time
to time in its sole discretion save that where such changes would have a
material adverse effect on LoJack, such changes shall be subject to the
agreement of the Parties. TomTom will use reasonable efforts to notify LoJack of
changes to the Order Policy. The current version of the Order Policy is attached
to this Agreement as Annex II. “Product Report Form” means the product report
form the content of which TomTom shall be entitled to amend from time to time in
its sole discretion save that where such changes would have a material adverse
effect on LoJack, such changes shall be subject to the agreement of the Parties.
The current version of the Product Report Form shall be provided to LoJack by
TomTom. “Products” means the products offered by TomTom Business Solutions
division and relating to commercial fleet management, including those products
as described in Annex I, but excluding TomTom End of Life products and any
products that have no reasonable use in the Territory. “Specifications” means
the specifications, of the Products as are made available by TomTom from time to
time. “Term” means as defined under Clause 2.1. “Territory” means the United
States, Mexico and Canada.



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio004.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 4 “TomTom Trade Marks” means the
“TomTom” names, trade-marks and logos (whether registered or applied for) and
any other names, trade-marks, logo’s, designs and symbols designated by TomTom
to be used on or in relation to the Products or services provided by TomTom.
“TomTom WEBFLEET Service Contract” means the agreement to be entered into
between LoJack and an End User for the provisions of the WEBFLEET Service by
TomTom and which is subject to substantially the same terms as attached to this
Agreement as Annex IV. TomTom shall be entitled update and amend the provisions
of Annex IV at any time in its sole discretion upon providing notification to
LoJack. “TomTom WEBFLEET Service” means the online service, as available via
www.tomtomwork.com, structured and designed to enable a customer to monitor and
control its fleet, as further described in the TomTom WEBFLEET Service Contract
as shall be provided by TomTom International BV or such other entity in
accordance with the provisions of Clause 3.3. “TomTom Business Solutions” means
the business unit of TomTom International B.V. that offers, markets and sells a
product and services portfolio of integrated navigation, tracking, tracing and
communication solutions. “TomTom Business Solution Sales Support” means the
TomTom Business Solution department that provides support and assistance to
LoJack and the customers in relation to the Products and other issues related to
the execution of this Agreement. The contact details of TomTom Business Solution
Sales Support are being provided to LoJack by TomTom’s account manager. “Year”
means any period of one year commencing on the Effective Date or on an
anniversary of the Effective Date. 1.2. Unless the context requires otherwise,
any reference in this Agreement to: 1.2.1. A clause or annex is to a Clause or
Annex, as the case may be, of or to this Agreement; 1.2.2. This Agreement
includes the Annexes; 1.2.3. The singular shall be deemed to include the plural
and vice versa; and 1.2.4. Any provision of a statute shall be construed as a
reference to that provision as amended from time to time. 1.3. The headings in
this Agreement are for ease of reference only and shall not affect the
interpretation of this Agreement. 2. TERM 2.1. The term of this Agreement shall
commence on the Effective Date and, unless otherwise terminated pursuant to the
provisions of Clause 12, shall continue in force for an initial period of 36
(thirty-six) months (the “Initial Period”). Following the Initial Period, this
Agreement shall automatically renew for consecutive additional periods of one
(1) year each, unless terminated by either Party on providing the other with 6
month’s prior written notice, such notice to take effect no earlier than the end
of the Initial Period (each a “Renewal Period” and together with the Initial
Period the “Term”). 2.2. In the event of the termination or expiry of the
Agreement, TomTom hereby agrees that the TomTom WEBFLEET Service shall continue
to be made available to an End User for the duration of the End-User contract
entered into with LoJack provided that such End-User contract shall not exceed a
maximum duration of *** from the date of termination or expiry of this
Agreement, unless otherwise agreed to in writing by TomTom. In the event that
TomTom is unable to provide the TomTom WEBFLEET Service, LoJack will have the
right to provide this service and TomTom undertakes to co-operate in this regard
in order to give effect to the foregoing.



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio005.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 5 3. SCOPE AND TERM 3.1. Subject to
Clause 3.9 below, TomTom hereby appoints LoJack as a non-exclusive distributor
in the Territory only to promote, market, activate and sell the TomTom Products
to End Users and to grant licenses to the WEBFLEET Services to End Users. For
the avoidance of doubt, LoJack shall have no right to promote, market, activate
and sell the TomTom Products and to grant licenses to the WEBFLEET Services
outside of the Territory except with the express written permission of TomTom.
3.2. LoJack may not sell the TomTom WEBFLEET Services to resellers who intend to
on-sell such TomTom WEBFLEET Services to End Users or otherwise, unless TomTom
has first provided LoJack with its prior written consent, such consent not to be
unreasonably withheld. For the avoidance of doubt, TomTom shall be entitled to
withhold its consent where such resellers already purchase the Products and
WEBFLEET Services directly from TomTom. 3.3. LoJack hereby acknowledges and
agrees that the WEBFLEET Services shall be provided by TomTom International BV
or from such other entity as TomTom in its sole discretion may determine;
provided that TomTom shall be liable for any failure in the provision of such
services by any such other entity. LoJack shall enter into the TomTom WEBFLEET
Service Contract directly with each End User that it grants a license to the
WEBFLEET Service to in accordance with the provisions of Clause 6.5. The Parties
acknowledge that as at the Effective Date, LoJack is still implementing an
enterprise resource planning system capable of implementing the provisions of
this Clause 3.3. Until such time as such system is implemented, TomTom shall
enter into a direct contractual relationship with the End Users for the
provision of the WEBFLEET Service and shall be entitled to bill such End Users.
The Parties will agree upon a commercially reasonable manner to include LoJack
in the billing process, for example by making the invoices available to LoJack
in electronic form and on a timely basis, and allowing LoJack to mail the
invoices to End Users. The Parties agree that the contracts with the End Users
shall include LoJack as a party to such End User Contract and/or provisions
allowing TomTom to assign such contracts to LoJack and shall contain terms and
conditions informing End Users that LoJack is entitled to use End User
information in accordance with the provisions of Clause 7.9.4. Following
collection of the relevant sums form the End Users, TomTom shall remit the
agreed margin to LoJack. For the avoidance of doubt, TomTom shall not be
required to remit any sums to LoJack where an End User is in default of payment
to TomTom. Following the implementation of such enterprise resource planning
system, the provisions of Clause 6 (and in particular Clause 6.7) shall apply in
full. 3.4. Subject to Clause 3.9 below, nothing under this Agreement shall
prohibit TomTom from: 3.4.1. Appointing any other distributor, reseller,
retailer or agent for the sale of the Products in the Territory provided however
that TomTom shall have previously consulted with LoJack on the appointment of
significant other value added resellers; 3.4.2. Selling the Products directly to
other distributors, resellers, retailers or agents in the Territory; or 3.4.3.
Selling the Products directly, via the Internet or otherwise, to customers or
End Users in the Territory; or 3.4.4. Selling any other products or services in
the Territory. 3.5. TomTom shall allow LoJack to integrate the TomTom back end
data and services provided via the TomTom Business Solutions Unit API (as made
available on the TomTom Business Solutions website) with the LoJack systems.
Such integration shall be subject to the terms and conditions as stated from
time to time on the TomTom Business Solutions website, but in any event service
levels shall be no lower than *** (calculated over ***) and shall permit
LoJack’s internal use of TomTom back end data and services. 3.6. To the best of
TomTom’s knowledge as at the Effective Date, TomTom has not granted any party in
the Territory priority of supply in relation to the Products or WEBFLEET
Services vis-à-vis TomTom or TomTom’s other distributors, resellers, retailers,
agents or customers.



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio006.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 6 3.7. The Parties shall discuss on each
yearly anniversary of the Effective Date a potential expansion of the scope of
the Territory. Any such expansion shall be subject to a written amendment to
this Agreement as shall be agreed by the Parties in writing. For the avoidance
of doubt, nothing shall obligate TomTom to agree to any such expansion of the
Territory and LoJack shall not be entitled to any compensation whatsoever in the
event TomTom refuses to expand the scope of the Territory. Should TomTom agree
to the expansion of the Territory, any such expansion shall be subject to the
Parties agreeing acceptable terms in respect of the provision of First Line
Support by LoJack, its Affiliates or its exclusive licensees to customers in
such an expanded Territory. 3.8. TomTom and LoJack agree to discuss a
collaboration under mutually acceptable terms and conditions to manufacture a
rugged version of the LINK 510, one of TomTom’s Products existing as of the
Effective Date, which LoJack will develop, qualify and test. Any such
collaboration shall be subject to the written agreement of the Parties and shall
be entered into between LoJack and TomTom International BV. 3.9. Notwithstanding
the foregoing, LoJack shall be appointed as TomTom’s exclusive distributor in
respect of the auto-dealer channel for the Products in the Territory during the
Term save that: 3.9.1. TomTom and its Affiliates shall at all times retain the
right to supply the Products directly itself into the auto-dealer channel to the
extent that TomTom already supplied Products to End Users in the auto-dealer
channel as of the Effective Date; and 3.9.2. Nothing shall affect the rights of
any existing distributors, resellers or partners of TomTom who as at the
Effective Date already had the right to sell Products into the auto-dealer
channel. For the avoidance of doubt, the above granted exclusivity shall only
prohibit TomTom from appointing resellers, distributors and partners to sell
directly into the auto- dealer channel from the Effective Date; and 3.9.3. The
above granted exclusivity shall only apply so long as LoJack has met the Minimum
Sales Targets and a failure to do so shall result in the termination of the
above granted exclusivity upon written notice to LoJack; and 3.9.4. The above
granted exclusivity shall not apply to Automotive OEMs or any suppliers to the
Automotive OEMs including without limitation Tier 1, 2 and 3 suppliers to such
Automotive OEM; provided however that such Tier 1, 2 and 3 suppliers are
ultimately selling the Products to the OEMs. 3.10. In addition to the
exclusivity granted under Clause 3.9 above, LoJack shall have exclusivity in the
Territory in relation to the LINK 510 referenced in Clause 3.8 above subject to
the same exclusions identified under Clauses 3.9.1 to 3.9.3 inclusive.
Notwithstanding the previously preceding sentence, the agreement discussed under
Clause 3.8 shall provide for a royalty payment by TomTom to LoJack in the event
TomTom wishes to supply a LINK 510 referenced in Clause 3.8 directly to an
Automotive OEM or Tier 1, 2 or 3 supplier as envisaged under Clause 3.9.4 above.
3.11. The Parties agree to meet two (2) times per year to review the business
strategy as it relates to developing the Territory, including but not limited to
(a) LoJack’s strategy to develop the market, channel and marketing focus, and
the product roadmap, and (b) how TomTom will support LoJack’s sales, marketing
and value-added product and services. 4. COMPLEMENTARY LOJACK PRODUCTS AND
SERVICES 4.1. LoJack will be allowed to sell LoJack developed services which are
complementary to TomTom Business Solutions Products to all customers in the
Territory provided that such products are explicitly marked and marketed as
being produced by LoJack and do not infer that they have been produced by or in
conjunction with TomTom. TomTom shall have a right to review all such services
prior to their launch by LoJack. When LoJack wishes to launch jointly branded
products or services based on TomTom’s products, LoJack shall provide TomTom
with the details of such launch in writing with at least 60 (sixty) days advance
written notice and such launch shall be subject to the written consent of
TomTom; provided, however, that TomTom notifies LoJack of



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio007.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 7 any objections within 20 (twenty)
business days of receiving notice from LoJack. TomTom shall not unreasonably
withhold its consent. 4.2. Following the Effective Date, the Parties shall
discuss the potential integration of TomTom’s technology with LoJack’s law
enforcement products to enhance effectiveness and adoption of LoJack stolen
vehicle recovery. Any such integration shall be subject to the terms of a
separate written agreement. 5. MINIMUM SALES TARGETS If the Minimum Sales
Targets during the Initial Period are not met, TomTom shall be entitled to
terminate this Agreement on providing LoJack with ninety (90) days’ previous
written notice. 6. BUSINESS TERMS 6.1. By entering into this Agreement, TomTom
grants LoJack the right to sell the Products in the Territory and to End Users
only in accordance with the provisions of Clause 3.1. LoJack shall buy and sell
the Products in its own name and for its own account. All sales of the Products
by TomTom to LoJack pursuant to this Agreement will be governed by the General
Sale Terms and Conditions of TomTom as attached at Annex V and the terms and
conditions set forth in Annex VI, provided that where such General Sale Terms
and Conditions are inconsistent with the provisions of this Agreement, the
provisions of this Agreement shall prevail. The applicability of LoJack’s
general terms and conditions is hereby expressly excluded. 6.2. Products sold by
TomTom to LoJack under this Agreement shall be sold at the net prices and in
accordance with the invoice and payment terms as listed in Annex I. 6.3. Nothing
in this Agreement shall entitle TomTom to impose upon LoJack, whether directly
or indirectly, any restriction as to the price at which LoJack may resell the
Products or WEBFLEET Services and for the avoidance of doubt, LoJack shall be
entitled to charge End Users whatever price they like for such Products and
WEBFLEET Services. 6.4. LoJack shall order the Products and orders shall become
binding in accordance with the Order Policy Annex II. 6.5. By entering into this
Agreement, TomTom grants LoJack the right to sell and grant a license to the
TomTom WEBFLEET Service in its own name and for its own account. All sales of
the TomTom WEBFLEET Service to an End-User pursuant to this Agreement will be
governed by the General Terms and Conditions for TomTom WEBFLEET Service as
amended from time to time. In order for TomTom to be able to process
subscriptions for End-Users to TomTom WEBFLEET Service, LoJack will forward
completed and signed WEBFLEET Service Contracts immediately to TomTom in
accordance with the Order Policy. The TomTom WEBFLEET Service shall be made
available to end users via link integration in LoJack website (and shall be
co-branded (LoJack & TomTom). The standard hardware products and WEBFLEET will
remain TomTom branded. 6.6. Lojack acknowledges that the provisions of the
WEBFLEET Services shall be subject to an End User accepting the WEBFLEET
Services terms and conditions as set out under Annex IV. In the event an End
User does not accept the WEBFLEET Services terms and conditions, neither TomTom,
TomTom International BV or such other entity which makes the WEBFLEET Services
available pursuant to Clause 3.3 above shall be obliged to provide the WEBFLEET
Services and TomTom shall have no liability or obligation to pay any form of
compensation whatsoever to LoJack in respect of such refusal. 6.7. LoJack shall
be fully responsible for (i) charging the End-Users all applicable fees related
to the use of the WEBFLEET Service by the End-Users and the sale of associated
hardware (Products) to the End-Users, including, without limit, all applicable
taxes and tariffs; (ii) collecting all such amounts from the End-Users; and
(iii) remitting all applicable taxes and tariffs to the appropriate taxing
authority. 6.8. TomTom warrants to LoJack that the Products supplied to LoJack
will be free from material defects in materials and workmanship and will perform
in materially accordance with the



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio008.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 8 Specifications. The warranty granted
to LoJack is detailed in Annex III, After Sales Policy, in Clause 3. 7.
UNDERTAKINGS, OBLIGATIONS AND RIGHTS OF THE DISTRIBUTOR Undertakings 7.1. LoJack
undertakes to use reasonable efforts to: 7.1.1. Actively and diligently
distribute and sell the Products and the TomTom WEBFLEET Service; 7.1.2.
Safeguard TomTom's interest with the due diligence of a responsible businessman;
7.1.3. Procure that all restrictions and obligations imposed upon it by this
Agreement apply equally to its Group Companies and agrees to procure that all
such Group Companies fully comply with all such restrictions and obligations.
Sales promotion and advertising 7.2. LoJack shall, at its own expense, use
reasonable efforts to promote and maximize sales of the Products and TomTom
WEBFLEET Services to (prospective) customers and shall at its own expense:
7.2.1. Maintain good relations with (prospective) customers in accordance with
best commercial practice; 7.2.2. Actively seek (prospective) customers for the
purpose of promoting the Products and the TomTom WEBFLEET Services in accordance
with best commercial practice; 7.2.3. Distribute and display advertising
materials relating to the Products and the TomTom WEBFLEET Services; 7.2.4.
Attend such trade exhibitions and other promotions and events as TomTom and
LoJack agree are commercially suitable for the purpose of promoting and
maximizing sales of the Products and the TomTom WEBFLEET Services; and 7.2.5.
Where appropriate, refer to TomTom enquiries concerning the Products and the
TomTom WEBFLEET Services from (prospective) customers. 7.3. The Parties shall
meet quarterly to discuss and agree LoJack marketing plan and activities in
respect of the following quarter and Lojack shall keep TomTom reasonably updated
in respect of such marketing activities. Stock 7.4. LoJack shall maintain:
7.4.1. A stock of Items as described in Annex I to meet the expected demand in
the market from time to time. Stock of Items cannot be returned to TomTom once
delivered to LoJack by TomTom, with the exception of those Items defined as
‘dead on arrivals’ (DOA’s) as described in the After Sales Policy attached
hereto in Annex III, and except as provided for in 12.6; 7.4.2. A sufficient
stock of advertising materials and TomTom WEBFLEET Service Contracts, as
attached in Annex IV, consistent with LoJack’s internal practices in order to
promote and maximize sales of the Products. Sales personnel 7.5. LoJack shall at
all times and at its own expense employ a sufficient number of sales personnel
or sales organization who are able to efficiently market, demonstrate and
explain the Products to (prospective) customer so as to ensure effective
promotion of the Products and the TomTom WEBFLEET Service.



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio009.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 9 Compliance with laws, regulations,
consents, licenses etc. 7.6. LoJack shall: 7.6.1. At its own expense, be
responsible for obtaining, paying for, and maintaining in force all licenses,
consents, permits and approvals of all regulatory authorities whatsoever which
are or may be necessary or advisable in connection with the carrying out by
LoJack of any of its obligations pursuant to this Agreement or any Contract; and
7.6.2. Comply with all applicable laws and regulations relating to the
importations, transportation, distribution, storage, marketing, offer for sale
and sale of the Products, save where such laws and regulations relate solely to
the nature or method of manufacture, packaging or labeling of the Products and
the TomTom WEBFLEET Service. Reporting 7.7. LoJack shall: 7.7.1. Keep TomTom
regularly informed of the progress and development and likely future development
of the market for the Products and the TomTom WEBFLEET Service and shall inform
TomTom immediately of becoming aware of: (a) the entry of any competing products
or services into the market; and (b) the activities of any of TomTom’s
competitors that might affect sales of the Products. 7.7.2. At the end of each
calendar month (the first such period commencing on the first day of the month
following the Effective Date), deliver to TomTom in respect of each Product a
report including sell through figures of LoJack per specific customer and the
sell through figures of each specific customer, stock changes showing stock at
the beginning and at the end of the relevant calendar month, an overview of sale
and purchase orders outstanding at the end of such period and the price (agreed
to be) paid to LoJack, in accordance with the Product Report Form; and 7.7.3.
Upon request, send to TomTom as soon as reasonably practicable such details of
future sales and stocks and other statistical forecasts, as TomTom may
reasonably require for budgetary purposes and for planning future production;
and 7.7.4. Inform TomTom of all material complaints relating to the Products and
the TomTom WEBFLEET Service and provide TomTom with all relevant available
evidence and other information relating thereto and forward to TomTom at
TomTom’s expense for examination representative samples of the Products in
respect of which complaints have been made together with full identification of
the relevant Items, including product reference numbers; and 7.7.5. At the
request of TomTom, supply to TomTom all reasonable information requested by it
in connection with the performance of After-Sales Policy pursuant to Clause 7.8.
After-Sales Policy 7.8. LoJack shall: 7.8.1. Set up a 24/7 customer support
function dedicated to the Products and the TomTom WEBFLEET Service for First
Line Support; provided however that TomTom shall provide interim technical
support for a reasonable period of time not to exceed *** from the Effective
Date; 7.8.2. Instruct customers in the correct and safe use of the Products and
the TomTom WEBFLEET Service; and 7.8.3. Comply with the After-Sales Policy; and
7.8.4. Provide customers with technical assistance and shall refer all other
technical matters directly to TomTom Business Solutions Sales Support.



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio010.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 10 Other 7.9. TomTom shall: 7.9.1.
Provide LoJack with active sales support aimed at the creation of leads for all
channels and support LoJack upon reasonable request with joint customer visits;
7.9.2. Provide LoJack and its sales channels with product training and sales
information in accordance with its current practices. 7.9.3. Use commercially
reasonable efforts to keep LoJack regularly informed of the progress and
development and likely future development of the market for the Products and the
TomTom WEBFLEET Service and shall inform LoJack immediately of becoming aware
of: (a) the entry of any competing products or services into the market; and (b)
the activities of any of TomTom’s competitors that might affect sales of the
Products. 7.9.4. During the period that LoJack develops its own ERP system as
described under Clause 3.3 and except where prohibited by applicable law, TomTom
shall provide LoJack with timely access to any and all End User information
relating to the WEBFLEET Service for End Users licensed by or on behalf of
LoJack, including but not limited to, driver behavior and miles driven. For the
avoidance of doubt, LoJack shall only use such information in accordance with
the terms of the consent granted by such End User and the Parties shall
negotiate in good faith an amendment to the terms of the WEBFLEET Service
Contract during such interim period to adjust such consent question to fit with
LoJack’s reasonably required usage of the End User information. Following the
completion of the ERP system pursuant to Clause 3.3, use of any End User
information by LoJack shall be subject to applicable laws and the terms of the
End User consents obtained directly by LoJack from such End Users. LoJack may
not at any time supply the End User information to any third party who would use
such information to compete directly or indirectly with the TomTom Group product
portfolio. LoJack shall: 7.9.5. Not make purchases or sales or incur any
liabilities whatsoever on behalf of TomTom or in any way purport to do so and
shall in all relevant correspondence and other dealings relating directly or
indirectly to the sale of the Products clearly indicate that it is acting on its
own behalf as principal; 7.9.6. Keep accurate and separate records and accounts,
in accordance with good accountancy practices, in respect of the purchase from
TomTom and the sale of the Products and TomTom WEBFLEET Services to customers.
LoJack shall provide to TomTom or its representatives access at all reasonable
times to such records and accounts for the purpose of performing audits to
verify the accuracy and integrity of the reports, as referred to in clause 7.7.2
of this Agreement. LoJack shall co-operate with TomTom and its representatives
and provide such assistance as TomTom and its representatives reasonably require
in carrying out the audits. TomTom shall ensure that its representatives shall
comply with LoJack’s reasonable security requirements. TomTom shall give LoJack
five (5) business days advance notice of any such audit and TomTom shall bear
the costs and expenses relating to such audits save where there is a variation
of 5% or more in the sales figures contained within the reports in which case
LoJack shall bear the cost of such audit; 7.9.7. At its own cost and expense
ensure that the Products are stored safely and securely; 7.9.8. Not make any
representation nor give any warranty in relation to the Products unless the same
is either in the General Sale Terms and Conditions, TomTom WEBFLEET Service
Contract or advertising materials which has been supplied or approved by TomTom,
or unless the representation or warranty itself has otherwise been expressly
approved in writing by TomTom;



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio011.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 11 7.9.9. Not engage in any conduct
which is prejudicial or likely in the future to be prejudicial to TomTom’s
business or marketing of the Products or the TomTom WEBFLEET Service generally;
and 7.9.10. Fully cooperate and provide, at TomTom’s expense (including handling
charges, de- and re-installation costs incurred by LoJack per Item), reasonable
assistance to TomTom in the event TomTom recalls any or all of its Products due
to defects, revisions and/or upgrades. 8. SUPPLY OF MATERIALS AND MARKETING
ACTIVITIES 8.1. TomTom shall, at its own cost, supply LoJack with copyright
cleared advertising materials, specifications and adequate quantities of user
documentation as well as other information relating to the Products to assist
LoJack to comply with its obligations under this Agreement. 8.2. Any advertising
materials or other information relating to the Products that LoJack wishes to
use in relation to the promotion or sale of the Products should be approved by
TomTom in advance. TomTom will not unreasonably withhold its consent. 8.3.
Without Prejudice to Clause 8.2, LoJack shall be entitled to “co-brand” the
Products with LoJack Trade Marks in accordance with the provisions of Annex
VIII. 8.4. All Intellectual Property Rights relating to the materials and
information created by TomTom, as referred to in Clause 8.1 shall remain vested
in TomTom and shall not pass on to LoJack. All Intellectual Property Rights
relating to the materials and information created by LoJack shall remain the
property of LoJack. 8.5. The Parties shall within 3 months of the Effective Date
discuss and agree upon a “go to market” strategy for the Products. The Parties
shall review the strategy on a quarterly basis. 8.6. The Parties shall discuss
on a quarterly basis each other’s product development roadmap and any new and
relevant features of the Products. 9. NON-COMPETE 9.1. LoJack shall not during
the term of this Agreement sell any products or services which compete directly
or indirectly with the Products or the WEBFLEET Service in the Territory.
Notwithstanding any other provision in this Agreement, stolen vehicle products
and services are deemed to not be direct or indirect competition with the
Products. Notwithstanding the foregoing, TomTom agrees that LoJack’s ownership
interests in Car Mart S.A. de C.V. and SC-integrity, Inc. shall not violate the
provisions of this Clause 9.1. 9.2. The Parties will confer per Clause 8
regarding LoJack’s business strategy to develop the Territory relative to the
Products and review the roadmap plans of both Parties quarterly. After the
Parties have conferred on their respective roadmap plans, if TomTom is unable or
unwilling to satisfy any of LoJack’s product requirements, then LoJack shall be
entitled to develop directly or indirectly with the help of third parties
(including through the acquisition of third parties with such requirements or
capabilities to develop such requirements) and Clause 9.1 shall not apply;
provided however that, if TomTom determines that any product requirement LoJack
intends to pursue competes with the Products, then TomTom may terminate this
Agreement within the 20 (twenty) business days referenced in Clause 4.1 above.
The effective date for any such termination shall be *** from the date of
written notice by TomTom. 9.3 Upon expiry of the Agreement, TomTom agrees that
it shall not compete with LoJack by introducing any Product or products
generally similar to the Products in the auto-dealer channel for a period of
***. 10. PATENTS AND USE OF INTELLECTUAL PROPERTY RIGHTS 10.1. TomTom represents
and warrants (a) that it is the sole owner of its technology; (b) that as at the
effective Date, none of TomTom’s technology relating to the performance of this
Agreement, or any associated rights, are the subject of any pending
interference, opposition, cancellation or



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio012.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 12 other challenge or adversarial
proceeding; (c) the Products do not infringe any patent, copyrights, mask work
rights or similar intellectual property right, and does not constitute a
misappropriation of a trade secret right, of any third party. LoJack represents
and warrants (a) that it is the sole owner of its technology; (b) that none of
LoJack’s technology relating to the performance of this Agreement, or any
associated rights, are the subject of any pending interference, opposition,
cancellation or other challenge or adversarial proceeding; (c) that its
technology when used as contemplated herein does not infringe any patent,
copyrights, mask work rights or similar intellectual property right, and does
not constitute a misappropriation of a trade secret right, of any third party.
10.2. LoJack hereby acknowledges and agrees that all Intellectual Property Right
in and to the Products and WEBFLEET Service are the property of and belong to
TomTom and its licensors. 10.3. TomTom hereby acknowledges and agrees that all
Intellectual Property Rights in and to the LoJack Trade Marks are the property
of and belong to LoJack. 10.4. Each Party shall promptly inform the other Party
in writing of any alleged infringement of the Intellectual Property Rights in
and/or to the Products by a third party which would directly affect either of
the Parties and shall provide the other Party with any available evidence
thereof. For the avoidance of doubt, LoJack acknowledges that as a large
organization TomTom is routinely subject to a number of claims and that TomTom
shall not be obliged to notify LoJack of such claims except where there would be
a direct impact or risk of exposure to LoJack. LoJack shall not notify any third
party of the infringement of Intellectual Property Rights in and/or to the
Products without first consulting with TomTom. Each Party shall also promptly
inform the other Party in writing of any third party Patent Claims made against
it relating to the Products. 10.5. During the Term of this Agreement, TomTom
shall defend at its own expense all claims of patent infringements alleged
against the Products (“Patent Claims”) and, shall indemnify and hold harmless
LoJack, and its officers and directors, from and against any loss, liability or
expenses (including reasonable attorneys’ fees) arising therefrom and, in
furtherance of such obligation, LoJack hereby agrees that TomTom may include
LoJack as a co-defendent in any such suit, without expense to LoJack. The total
cost of any such defence shall be borne solely by TomTom. TomTom shall be
entitled to settle any such claim (whether by consent judgment or other
voluntary final disposition of the suit) in its sole discretion and without the
consent of LoJack. TomTom shall also indemnify LoJack against any order for
costs that may be made against LoJack in any such proceedings. 10.6. Any
recovery of costs by TomTom for any such suit shall belong solely to TomTom.
10.7. In the event that a third party license or right is required for the
Products (e.g., sales and/or use of the Products may be enjoined), TomTom will
either: (a) redesign or replace the infringing component(s) of the Products with
non-infringing component(s) of no less than equivalent functionality; or (b)
obtain a license permitting the continued sales/use of the Product including the
allegedly infringing component(s). If neither (a) nor (b) are reasonably
possible for TomTom, then LoJack may, in addition to any other remedy, at its
option terminate this Agreement with 30 (thirty) days previous written notice
and TomTom shall purchase LoJack’s existing inventory as of the termination
date. 10.8. LoJack shall: 10.8.1. Not cause or, where preventable, permit
anything to be done (or, as the case may be, not done) which may damage or
endanger the TomTom Intellectual Property Rights; 10.8.2. Without prejudice to
any other rights of TomTom, indemnify TomTom against any loss suffered by TomTom
by reason of any use by LoJack of TomTom Intellectual Property Rights otherwise
than in accordance with this Agreement; 10.8.3. Not in any way alter the
packaging or labeling of the Products as supplied by TomTom unless such
alterations shall first have been approved by TomTom in writing, provided that
TomTom shall not unreasonably withhold its approval to LoJack:



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio013.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 13 (a) to co-brand the TomTom WEBFLEET
Service as made available through LoJack’s website www.lojack.com; (b) to
co-brand the Products by using a customized start screen and/or include a LoJack
sticker on the Product packaging, which sticker shall require prior approval by
TomTom, which approval shall not be unreasonably withheld; or (c) having
packaging or labels translated into the local language; or (d) affixing to the
Items or their packaging labels, approved by TomTom as regards design and size,
indicating that LoJack is a non-exclusive distributor of TomTom and/or, if
appropriate, that the Items have been re-labeled or repackaged by LoJack.
10.8.4. Subject to Clause 10.8.3, not alter, remove, or in any way tamper with
TomTom’s Trade Marks or affix any other name trade-mark, logo, design or symbol
on an Item or the packaging thereof; 10.8.5. Not use any TomTom Trade Mark so as
to prejudice the distinctiveness or validity or the goodwill of TomTom therein;
10.8.6. Not in any way use the TomTom Trade Marks: (a) on or in connection with
any products or services other than the Products or the TomTom WEBFLEET Service;
or (b) in any name, trade-mark or logo of LoJack, whether or not such name,
trade-mark or logo is used in connection with the performance of this Agreement.
10.8.7. Not use any name, trade-mark, logo, design or symbol so resembling any
of the TomTom Trade Marks as to be likely to cause confusion or deception;
10.8.8. Ensure that all references to, and use of, any of the TomTom Trade Marks
are approved by TomTom; 10.8.9. Not challenge the validity or enforceability of
or TomTom’s entitlement to use any of the Intellectual Property Right. 10.9.
TomTom hereby grants to LoJack a non-exclusive, non-transferable and royalty
free license for the duration of this Agreement to use the Trade Marks solely to
the extent that such use is necessary for the distribution, sale or promotion of
the Products and/or the TomTom WEBFLEET Service or for any other rights
explicitly granted to LoJack under this Agreement. 10.10. LoJack hereby grants
to TomTom a non-exclusive, non-transferable and royalty free license for the
duration of this Agreement to use the LoJack Trade Marks solely for the purposes
set forth in Clause 3.3 or for any other rights explicitly granted to TomTom
under this Agreement. 10.11. TomTom hereby acknowledges that any Intellectual
Property Rights vested in LoJack prior to the Effective Date and any other
Intellectual Property Rights of LoJack created outside of this Agreement shall
remain fully vested in LoJack and agrees that this Agreement does not permit
TomTom to use or claim any ownership interest in LoJack Intellectual Property
Rights. The parties agree that any promotional, advertising and/or informational
materials created by LoJack during the term of this Agreement are the property
of LoJack. 11. LIABILITY 11.1. Subject to Clause 11.2, in no event, whether in
contract, tort (including negligence but with the exception of gross negligence
or willful misconduct), misrepresentation (other than fraudulent
misrepresentation), breach of statutory duty or otherwise pursuant to this
Agreement, neither Party shall be liable to the other for any loss of profits,
anticipated savings, revenue, business, loss or corruption of data, loss of use,
loss of goodwill, loss due to delay or any indirect or consequential loss or
damage whatsoever. 11.2. Subject to Clauses 11.1 and 11.2, TomTom’s total
aggregate liability, whether in contract, tort (including negligence), or
otherwise pursuant to this Agreement in respect of a claim or series of



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio014.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 14 connected claims shall be limited to
*** and in respect of the Item(s) that have caused the loss or damage. 11.3.
Following the termination or expiry of this Agreement, TomTom shall continue to
remain liable for any latent defects in the Products for an additional *** from
the date of such termination or expiry (the “Latent Defect Liability Period”).
TomTom’s total aggregate liability during *** of the Latent Defect Liability
Period, whether in contract, tort (including negligence), or otherwise in
respect of a claim or series of connected claims shall be limited to *** 11.4.
TomTom’s total aggregate liability in respect of all patent claims made under
this Agreement shall not exceed ***. 11.5. Nothing in this Agreement shall be
deemed to exclude or limit a Party’s liability in respect of: 11.5.1. Loss or
damage caused by willful intent or gross negligence of a Party or such Party’s
officers, employees, agents or contractors; or 11.5.2. Injuries to or death of
any person, caused by a Party or such Party’s officers, employees, agents or
contractors; or 11.5.3. Any loss or damage that cannot be excluded or limited by
statutory laws. 11.6. Any claim for damages by LoJack must be notified TomTom
within *** as from the date on which the damage became known by the claiming
Party, failing which such claim is deemed to be waived. 11.7. If any claim
arising from any alleged defect in any Item or otherwise relating to any Product
is brought by any third Party (including customers) against LoJack and/or
TomTom: 11.7.1. LoJack shall promptly provide to TomTom details of such claim;
and 11.7.2. LoJack shall render all assistance to TomTom in connection with the
defense of any such claim against TomTom as TomTom may from time to time
reasonably request and TomTom shall indemnify LoJack against all costs thereby
incurred by LoJack which result directly from LoJack complying with such
request; and 11.7.3. LoJack shall conduct the defense of any such claim against
LoJack in accordance with all reasonable instructions from time to time given by
TomTom and shall not admit any liability in respect of, or take any steps to
settle, any such claim without the prior written consent of TomTom, such consent
not to be unreasonably withheld or delayed; and 11.7.4. The commercial
arrangements agreed upon between the Parties, which are described in Annex I,
are deemed to cover any handling fee costs (including, but not limited to
transport costs, administrative, labor costs and/or any costs related to the
claim handling of the customer) resulting from LoJack’s obligations under this
Clause 11.7. 11.8. Each Party shall indemnify, defend and hold harmless the
other Party and its officers, directors, and employees from and against any
loss, liability or expenses (including reasonable attorneys’ fees and expensed
and court costs) finally awarded by a court of competent jurisdiction to the
extent same arises out of or relates to either Party’s breach of the
representation and warranties set out under Clause 10.1. Each Party shall notify
the other Party in writing of any suspected infringements of their technology.
In the event of any infringements of a Party’s technology, the Parties will
discuss whether pursuing an action jointly would be mutually beneficial, and, if
so the roles of each, including how the Parties will bear the expenses of such
legal action. 12. TERMINATION 12.1. TomTom shall be free at any time to
discontinue the sale of, to alter or to replace the Products or to add new
Products to its product range or to discontinue the TomTom WEBFLEET Service. The
discontinuation of the TomTom WEBFLEET Service shall be subject to a *** prior
written notice, provided that the TomTom WEBFLEET Service shall be made
available for the duration of the End-User contract with LoJack, under the
condition that these End-User contracts shall not exceed a maximum duration of
***. In the event that TomTom is unable to provide the TomTom



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio015.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 15 WEBFLEET service, LoJack will have
the right to provide this service and TomTom undertakes to co-operate in this
regard in order to give effect to the foregoing. 12.2. Each Party may, without
prejudice to any of its other rights arising hereunder or under the terms of any
Contract, upon giving written notice, terminate this Agreement and/or the
Contracts (at such Party’s discretion) with immediate effect: 12.2.1. If the
other Party fails to observe or perform any material term or condition hereof or
breaches any material term of any Contract, including in any event non or late
payment, and such default or breach (if capable of remedy) shall not be remedied
within twenty (20) calendar days after notice in writing, specifying the breach
and requiring the same to be remedied, has been given; 12.2.2. If any of the
following events occur:(a) the presentation of a petition for winding up of the
other Party;(b) the other Party is the subject of an order or an effective
resolution is passed for winding up the other Party;(c) the application for an
order or application for the appointment of a receiver (including an
administrative receiver), administrator, trustee or similar officer in respect
of the other Party or the commencement of business rescue proceedings; (d) if a
receiver, administrative receiver, administrator, business rescue practitioner
or similar office is appointed over all or any part of the assets or undertaking
of the other Party; (e) the other Party making a composition with its creditors
generally or an assignment for the benefit of its creditors or other similar
arrangement; (f) the other Party goes into liquidation; or (g) the other Party
ceasing, or threatening to cease, to carry on business. 12.2.3. If there has
been any delay in or failure in performance under this Agreement or any Contract
resulting from any occurrence of any event of force majeure, which delay or
failure shall have continued for a period of three (3) months. 12.3. TomTom may,
without prejudice to any of its other rights arising hereunder, upon giving 30
(thirty) days’ previous written notice, terminate this Agreement if a Competitor
of TomTom has (directly or indirectly) become holder of more than 50 (fifty)
percent of the shares in LoJack’s share capital or is capable (directly or
indirectly, whether or not pursuant to an agreement with other persons or
entities with voting rights) of exercising more than the aforementioned
percentage of the voting rights in the general meeting of LoJack; provided that
TomTom exercises such right of termination within 45 (forty-five) days of the
notification to TomTom of the completion of such transfer of LoJack shares. For
the avoidance of doubt, termination under this Clause 12.3 shall not affect
TomTom’s obligation to continue to provide the WEBFLEET Service to existing End
User customer in accordance with Clause 2.2 above. 12.4. TomTom may, without
prejudice to any of its other rights arising hereunder or under the terms of any
Contract, upon giving written notice, immediately terminate this Agreement in
the event LoJack fails to meet the Minimum Sales Targets. 12.5. During the
notice period following the service of a notice by TomTom pursuant to Clauses
12, 12.1 and 12.3, TomTom may, without incurring any liability, cancel any
Contracts to the extent that Items remain to be delivered to LoJack pursuant
thereto, subject only to repayment by TomTom of any monies already paid there
under by LoJack in respect of such Items. 12.6. Upon expiry or termination of
this Agreement for any reason whatsoever, TomTom shall within *** thereof
repurchase all or any part of any unsold stocks of the Items owned by LoJack at
a price equal to the price paid for the same by LoJack (less any (Value Added
Tax, other sales taxes and incidental costs and expenses paid by LoJack)
together with any expenses incurred by LoJack in arranging for the
transportations and insurance for re-delivery of the same to TomTom. Such stocks
shall be sold by LoJack to TomTom free from all liens, charges and encumbrances.
12.7. Upon expiry or termination of this Agreement for any reason whatsoever,
LoJack shall: 12.7.1. Immediately cease to (i) act, and to hold itself out, as a
distributor of the Products, (ii) market the TomTom WEBFLEET Service and to
offer its customers the opportunity to offer its end-customers the opportunity
to order the TomTom WEBFLEET Service from TomTom and (iii) to use in any manner
whatsoever the TomTom Intellectual Property



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio016.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 16 Rights, provided that nothing in this
Clause 12.7.1 shall prevent LoJack from selling the remaining stock, subject to
TomTom’s breach of its undertaking to repurchase such stock pursuant to Clause
12.6; 12.7.2. Return to TomTom at its own expense all advertising materials,
specifications, user documentation and any other information relating to the
Products in its possession created by TomTom (other than any such items which
LoJack may reasonably require for the purposes of facilitating future sales of
Products pursuant to Clause 12.7.1); 12.7.3. Provide TomTom within seven (7)
calendar days after expiry or termination of this Agreement with an up-to-date
and accurate statement (i) of the Items per Product that LoJack has in stock and
(ii) of the transactions subsequent to those shown in the last report submitted
to TomTom pursuant to Clause 7.7.3. 12.8. Clauses 1, 7.6.2, 7.7.4, 7.7.5, 7.8,
7.9, 9, 11, 12.6, 12.7, 12.8, 12.9, 13.2, 13.3, 13.7 and 13.8 shall survive the
termination or expiry of this Agreement. 12.9. It is expressly agreed that
neither Party shall be liable to pay any severance payment or compensation of
whatever nature to the other for loss of profit or loss of goodwill or for any
other loss or damage howsoever arising as a result of the expiry or termination,
for whatever reason, of this Agreement, unless such Party is in breach of the
provisions relating to termination as provided for herein. 13. MISCELLANEOUS
Assignment 13.1. The rights and obligations of LoJack under this Agreement or a
Contract are personal to LoJack and LoJack may not assign, sub-contract,
transfer or dispose of any of its rights and obligations under this Agreement,
either in whole or in part, without the prior written consent of TomTom. TomTom
will not unreasonably withhold its consent. Notwithstanding the aforesaid,
either Party may assign, sub-contract, transfer or dispose of any of its rights
and obligations under this Agreement or a Contract, either in whole or in part,
to any of its Group Companies. Notices 13.2. All notices, consents, waivers and
other communications under this Agreement must be in writing, in English and
delivered by hand or sent by regular mail, registered mail, express courier,
facsimile or e-mail to the appropriate addresses and facsimile numbers set out
below (or to such addresses and facsimile numbers as a Party may notify to the
other Party from time to time). A notice shall be effective upon receipt and
shall be deemed to have been received at the time of delivery (if delivered by
hand, registered mail or express courier) or at the time of successful
transmission (if delivered by fax or e-mail). To: TomTom Name: TomTom Business
Solutions Address: Oosterdokstraat 114 Fax number: 1011 DK Amsterdam, the
Netherlands E-mail: Thomas.Schmidt@tomtom.com and Michiel.Wesseling@tomtom.com
Attention: Managing Director and VP of Finance and Operations To: LoJack: Name:
LoJack Corporation Address: 40 Pequot Way Fax number: 781-302-2806



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio017.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 17 E-mail: dflood@lojack.com and
joxholm-uribe@lojack.com Attention: VP, Corporate Development and SVP and
General Counsel Confidentiality and Data Protection 13.3. Neither Party shall at
any time during or after the term of this Agreement divulge, disclose or
otherwise furnish, directly or indirectly, to any third Party any Confidential
Information unless explicitly permitted herein or required by law. The
provisions of this Clause 13.3 shall not apply to any information, which the
receiving Party can demonstrate: 13.3.1. is or becomes public knowledge other
than by breach of the Agreement; or 13.3.2. is in the possession of the
receiving Party without restriction in relation to disclosure before the date of
receipt from the disclosing Party; or 13.3.3. is received from a third Party who
lawfully acquired it and who is under no obligation restricting its disclosure;
or 13.3.4. is independently developed without access to the Confidential
Information. 13.4. Furthermore, the Parties shall comply with applicable privacy
and data protection laws, rules and regulations. The Parties agree that they
will implement and maintain appropriate safeguards to protect End User and other
information and they will not use or disclose nonpublic personal information (as
defined by applicable laws and/or regulations) that they receive pursuant to the
terms of this Agreement to any other party, except as reasonably necessary to
fulfill the purposes for which such information was provided and as otherwise
permitted by applicable law. Announcements 13.5. Neither Party shall make any
public announcement before or after the Effective Date with respect to this
Agreement or any ancillary matter without the prior written consent of the other
Party, provided that either Party may make an announcement with respect to this
Agreement or any ancillary matter if required by any law, regulation, directive,
covenant, guideline, standard, circular or general policy rule of any
governmental or regulatory body in any jurisdiction to which that Party is
subject (but subject to prior consultation with the other Party). Entire
agreement 13.6. This Agreement, together with the documents in agreed form,
constitutes the entire agreement between the Parties relating to its subject
matter and supersedes any earlier agreements, either verbally or in writing,
between the Parties with respect thereto and no Party shall have any right or
remedy against any other Party arising out of or in connection with any such
earlier agreements unless stated otherwise in this Agreement. Partial invalidity
13.7. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. Any such invalid or unenforceable provision shall be replaced or be
deemed to be replaced by a provision that is considered to be valid and
enforceable and which interpretation shall be as close as possible to the intent
of the invalid or unenforceable provision. Waiver 13.8. The rights of either
Party under this Agreement or any Contract are without prejudice to all other
rights and remedies available to either Party and no failure by either Party to
exercise, and no delay in exercising, any right under this Agreement or any
Contract, in the event of breach of contract by either Party, will operate as a
waiver of such right under this Agreement or any Contract.



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio018.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 18 Counterparts 13.9. This Agreement may
be signed in any number of counterparts each of which, when executed by one or
more of the Parties, shall constitute an original. This Agreement shall become
effective when counterparts of this Agreement are received by TomTom which, when
taken together, bear the authorised signatures of each of the Parties. Delivery
of an executed counterpart of a signature page of this Agreement by telecopy or
PDF-file shall be effective as delivery of an original counterpart of this
Agreement. Disputes and Governing Law 13.10. This Agreement and any dispute
arising under or in connection with it (including any non- contractual claims or
disputes) shall be governed by and construed in accordance with the laws of the
State of New York. The Parties hereby irrevocably submit to the exclusive
jurisdiction of the courts of New York in respect of any dispute arising under
or in connection with this Agreement. Thus agreed and signed For and on behalf
of TomTom Business Solutions /s/ Thomas Schmidt ______ Name: Thomas Schmidt
Title: Managing Director Place: Amsterdam Date: 2013-01-22 For and on behalf of
TomTom Inc. /s/ Quentin Fendelet ______ Name: Quentin Fendelet Title: SVP of
Finance & Admin – TomTom Inc. Place: Concord, MA USA Date: 2013-01-23 For and on
behalf of LoJack Corporation /s/ Donald R. Peck _______ By: Donald R. Peck
Title: Executive Vice President and Chief Financial Officer Place: Canton, MA
USA Date: 2013-01-22



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio019.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 19 ANNEX I – COMMERCIAL TERMS This Annex
described the commercial agreements made between the Parties with respect to the
Products and TomTom WEBFLEET Service The Parties acknowledge that the below
hardware pricing and WEBFLEET pricing are intended to apply for the Products and
WEBFLEET Services to be supplied into the fleet management industry. In the
event the Parties discuss an extended business model which involves the supply
of such Products and WEBFLEET Services beyond the fleet management industry, the
Parties shall discuss alternative pricing and revenue sharing. Any such amended
pricing and revenue sharing shall be subject to the written agreement of the
Parties. Separate off price list pricing will be discussed for firm End User
offers for more than *** units (“Large Orders”) and proposals shall be responded
to in no less than ***. 1. Prices for Hardware 1.1. Purchase prices are agreed
DDP to a LoJack designated U.S. location (Incoterms 2010) in USD. LoJack
acknowledges that as TomTom will ship subject to DDP to a US location that
TomTom will not ship the Products to LoJack past the 24th calendar day of the
month (22nd for February) due to the revenue recognition issues that TomTom
would suffer. 2. WEBFLEET Pricing 2.1. LoJack will trade WEBFLEET subscription
for own account. The net purchase price is agreed as follows US pricing MSP
LoJack Discount Contract Year 2013 Discount WF-US-NAT-LINK $ 23,95 $ *** *** $
*** *** WF-US-NAT-ECO $ 26,95 $ *** *** $ *** *** WF-US-NAT-NAV $ 29,95 $ ***
*** $ *** *** WF-US-NAT-LIVE $ 34,95 $ *** *** $ *** *** Pricing includes
technical support under the interim agreement, administrative and billing
support, and training. Furthermore, the above pricing only applies to US
national coverage and shall not include Canada or other countries within the
Territory. 3. Minimum Sales Targets *** End User WEBFLEET Subscriptions sold
between the Effective Date and March 31, 2014. The Parties shall agree to the
Minimum Sales Targets and pricing for 2014 and 2015 no later than December 31st,
2013. The below shall be indicative Minimum Sales Target upon which the
discussions shall be based. In the event the Parties cannot reach agreement by
31st December 2013, either Party may terminate the Agreement upon providing 1
month’s prior written notice provided that such notice is served no later than
1st March 2014 and providing that such notice shall not take effect until 31st
March 2014. The indicative targets are as follows: Contract year 2 (April 2014
to March 2015): *** new End User WEBFLEET Subscriptions. Contract year 3 (April
2015 to March 2016): *** new End User WEBFLEET Subscriptions. 4. Products and
Prices US pricing MSP LoJack Discount



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio020.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 20 PRO 7150 $ 299,95 $ *** *** PRO 7150
- Truck $ 329,95 $ *** *** LINK 510 $ 299,95 $ *** *** Other accessories
including ecoPLUS are subject to a *** discount. ecoPLUS US pricing MSP is
$119.95. INVOICING AND PAYMENT TERMS: TomTom shall invoice LoJack on a monthly
basis, in advance, for all subscription fees related to all End-Users’ use of
the WEBFLEET Service. LoJack shall pay each invoice within 45 days from the date
of TomTom’s invoice. 5. Performance Bonus Period Target Amount Q1 *** $ *** Q3
*** $ *** Q4 *** $ *** Q1 2014 *** $ *** *** $ *** Total amount $ ***
Performance bonus may be invoiced by LoJack upon achievement and are payable
within 30 days of the invoice date. “Sold” means LoJack has accepted and
uploaded into WEBFLEET an signed End User contract for which WEBFLEET will be
invoiced within the 4 weeks. *** do not count towards the Performance Bonus.



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio021.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 21 ANNEX II - ORDER POLICY 1. General
This Order Policy describes the way LoJack i) orders hardware Products
(“Products”) with TomTom, and ii) handles the TomTom WEBFLEET Service Contract.
In case of any questions, LoJack can contact TomTom Business Solutions Sales
Support. This Order & Delivery Policy sets forth the policy of TomTom regarding
the i) ordering process including the acceptance of purchase orders by TomTom,
change requests hereto and cancellations hereof, ii) delivery terms of the
orders, iii) pre-sales returns, and iv) the claim handling of incorrect
deliveries, short shipments and damaged Products. In this Order & Delivery
Policy, unless explicitly stated otherwise, the definitions and expressions used
bear the meanings as set forth in the Contract. 2. Ordering Process 2.1 To be
processed by TomTom, a purchase order from LoJack must comply with the following
requirements. A purchase order must: o be on LoJack’s letter headed paper; o
refer to a purchase order number; o is addressed to the TomTom local sales
branch office; o include TomTom part numbers and quantities (quantities are
ordered according to our minimum order quantity as per the price list); o refer
to a pricing on the unit value and extended value in accordance with the agreed
terms; and o Contain a requested delivery date. o LoJack’s order must comply
with TomTom pricing and minimum order quantities, if agreed and detailed in
Annex I. A purchase order that does not comply with the above requirements shall
be rejected by TomTom and shall not be processed by TomTom until the missing
information is being provided. 2.2 TomTom will send a purchase order
confirmation by email to LoJack within 48 hours confirming acceptance of the
purchase order. When TomTom rejects a purchase order, TomTom shall inform LoJack
on the reasons why the purchase order has not been accepted. 2.3 The requested
delivery date mentioned on LoJack’s purchase order is not the delivery date
accepted by TomTom. Upon issuance of any given purchase order, TomTom and LoJack
shall agree upon the delivery date in relation to Products. 2.4 The supply lead
time is 4 to 6 weeks from the date of purchase order acceptance by TomTom. The
order fulfillment is subject to stock availability and to the supply lead time.
The shipment of orders can only happen 48 hours after the date of order receipt.
Any orders that LoJack requires in less than 48 hours will be discussed on a
case by case basis. 2.5 A request to cancel a purchase order must be received by
TomTom to the attention of the Sales logistics department in writing 4 weeks
prior to the requested delivery date stated on the original PO. 2.6 A request to
change a purchase order (quantity, product requested delivery date), must be
received by TomTom in writing 2 weeks prior to the initial requested delivery
date, by sending to TomTom’s Sales logistics department an email notification
supported with the respective purchase order number, the article codes and
clearly stating the requested changes. During the shipment processing, no
cancellation is possible or TOMTOM shall reserve the right to charge a fee.



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio022.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 22 3. Delivery terms 3.1 TomTom shall
deliver the order up to ten centralized points reasonably assigned by LoJack.
3.2 TomTom products are delivered on standard European pallet (80x120cm).
Additionally each pallet is sealed by a specific foil certified by TomTom. 3.3
Delivery shall be Delivery Duty Paid (DDP, Incoterm 2010). 3.4 The delivery lead
time depending on the delivery location assigned by LoJack varies from 2 to 5
days from shipment release date. 3.5 Shipments of the TomTom products are
organized by a certified carrier appointed by TomTom. Any specific LoJack
requirements e.g. type of transportation, booking slot, pre-alert, non standard
pallet size etc. will be processed as a special delivery request which may be
subject to additional costs for LoJack as well affecting the delivery lead time.
4. Claim handling 4.1 LoJack shall inspect, or arrange inspection of, the
Products purchased on delivery, or at least as soon as possible thereafter. In
this respect, LoJack is obliged to ascertain whether the Products meet the
requirements of the Purchase Order confirmation, namely: (i) that the correct
Products have been delivered; (ii) that the quantity meets the quantity
stipulated in the Purchase Order; and (iii) that the Products delivered are not
damaged. 4.2 In the event that TomTom fails to comply with article 4.1 sub i)
(incorrect delivery) and sub ii) (short shipment), LoJack shall inform TomTom in
writing by filing a claim form with TomTom within 7 calendar days after delivery
receipt in order for TomTom to remedy the shortcoming. 4.3 In the event that
TomTom fails to comply with article 4.1 sub iii) (transport damage), LoJack
shall inform TomTom in writing by filling out a pre-Sales claim form with TomTom
within 72 hours after delivery receipt in order for TomTom to remedy. LoJack
will accept the order by clearly stating the visible defect on the transport
documents when signing the receipt of the delivery. LoJack shall take pictures
of the defects and a copy of the evidence shall be sent to TomTom along with the
claim form. 4.4 A claim can be filed by submitting a completed claim form to
TomTom by email (mailto:returns@tomtom.com) 4.5 To assess the validity of the
claim, TomTom shall study the claim form including the requested evidence of the
defects. Only completed claim forms with sufficient specification of the nature
of the claim, shall be processed by TomTom. TomTom shall do its utmost to
process the claim within 10 working days and shall inform LoJack of the results
hereof in writing. 4.6 The Products can only be returned to TomTom after it has
granted its prior written approval (e-mail included) and pursuant to conditions
stipulated by TomTom. If TomTom finds the claim to be legitimate, it shall, at
its sole discretion, replace the Products or issue a credit note. 4.7 LoJack
shall at all times be obliged to keep the Products delivered in good and proper
order. Should LoJack fail to comply with this Clause 4.7, its right of recovery
will lapse. 4.8 Claims regarding any defective products and “dead on arrivals”
are processed in accordance with the After Sales Policy of TomTom. 5 Handling of
TomTom WEBFLEET Service Contracts



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio023.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 23 LoJack is responsible for sending
TomTom WEBFLEET Service Contracts to TomTom Business Solution Sales Support. The
TomTom WEBLFEET Service Contract has to be completed and signed by the end-
user, before they will be processed by TomTom. TomTom will provide LoJack with
the necessary access data, such as account names, user names and passwords that
enables LoJack to use the TomTom WEBFLEET Service.



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio024.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 24 ANNEX III - AFTER-SALES POLICY 1.
General This After-Sales Policy applies to Products that are purchased by LoJack
and/or its Affiliates and delivered by TomTom under the agreed Contract. This
After-Sales Policy sets forth how TomTom i) supports LoJack in its day-to-day
business, and ii) the claim handling of Products with alleged defects and
Products that are “dead on arrival”. LoJack shall comply with the terms of this
After- Sales Policy. LoJack acknowledges and agrees that the terms of this
After-Sales Policy shall apply between TomTom and LoJack. LoJack acknowledges
and agrees that, with respect to the services to be provided by TomTom
hereunder, TomTom shall have no obligations in excess of those contained herein,
whether vis-à-vis LoJack or vis-à-vis LoJack’s customers (including, without
limitation the purchase retail channel, and all such customers of LoJack shall
hereinafter be referred to as “Reseller”). For the avoidance of doubt, LoJack
shall be solely responsible for any promises and/or obligations in excess of
those assumed by TomTom as set forth in this After-Sales Policy. In this
After-Sales Policy, unless explicitly stated otherwise, the definitions and
expressions used bear the meanings as set forth in the Contract. TomTom standard
commercial arrangements are deemed to cover all costs (including, but not
limited to, transport costs, administrative and/or labor costs, any other costs
related to the claim handling by LoJack or any other third party) resulting from
LoJack’s and any third party’s adherence to the TomTom After Sales Policy and
LoJack shall not be entitled to charge TomTom any additional amounts in respect
of its adherence to the TomTom After Sales Policy. 2. After-Sales Support 2.1
LoJack shall provide first level hotline customer support, defective Products
claims handling and defective Products replacement to all End-Users and
Resellers on the TomTom Business Solutions Products in the Territory. 2.2 In
case of any questions regarding TomTom Business Solutions Products, LoJack may
contact TomTom Business Solutions Support during the hours set forth below.
TomTom Business Solutions Support personnel shall provide LoJack technical
assistance on related Products. TomTom Business Solutions provides a telephone
hotline where LoJack may contact TomTom Business Solution Support. 2.3 The
TomTom Business Solutions Support opening hours are Monday-Friday from 10:00 to
18:30 CET (telephone and email) LoJack shall keep the telephone numbers of
TomTom Business Solutions Support available to LoJack strictly confidential
vis-à-vis all end-users (“End-Users”) and resellers and not disclose same to
third parties. TomTom is entitled to change the telephone numbers and opening
times of its support lines. 3. Defective Products – Claim Handling 3.1 TomTom
warrants that it will credit any Products which are defective as a result of a
failure to perform according to materially confirm to its Specifications for a
period of 12 months after the date of delivery to LoJack. In addition, TomTom
warrants in its Limited Warranty to an End-User that the Product will be free
from material defects in workmanship and materials under normal use (“Defects”)
for a period of one (1) year from the date that the Product was first purchased
by the End-User (“Warranty Period”). TomTom also warrants that the Products will
operate as expected given the available coverage on the communications
infrastructure of the carrier selected by TomTom for the term of the WEBFLEET
Service Contract up to 36 (thirty-six) months. This Limited



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio025.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 25 Warranty does not affect any legal
rights under applicable national legislation governing the sale of consumer
goods. The most recent version of the Limited Warranty can be found on
“http://tomtom.com/legal”. 3.2 During and after the Warranty Period, and in
accordance with clause 3.11 hereof, TomTom will assume and carry out all
reasonable service and support obligations to LoJack, including but not limited
to after sales handling, product replacement and hotline support in accordance
with the terms and conditions of the Limited Warranty and the terms of this
After Sales Policy. All claims that are made by the End-User related to any
alleged Defect in a Product (“Defective Product”) are handled by LoJack in
accordance with the Limited Warranty relevant to such Product. 3.3 If any claim
arising from a Defective Product is brought by any End-User against the
Reseller, then the Reseller shall provide the End-User with technical assistance
and shall refer the End-User directly to LoJack. LoJack shall handle the claim
directly with the End-User. 3.4 In case of claims about a Defective Product
brought by any End-User or Reseller, LoJack shall establish if there is a
genuine fault or if the End-User customer or Reseller is using the product
incorrectly. If End-User or LoJack are unable to resolve the problem the TomTom
Business Solutions Support Team shall be contacted for advice by LoJack only.
LoJack shall observe all reasonable instructions given by TomTom from time to
time in this respect (such as, but not limited to, instructions related to the
assessment of the defect, product software update and return of the Defective
Product). 3.5 In addition to any other remedy, LoJack is entitled to provide a
replacement Product to the End- user in case of Defective Product provided that
a Stock Swap Authorization (SSA) number is being issued by TomTom Business
Solutions. When requesting a Stock Swap Authorization (SSA) number, LoJack shall
provide the following information to TomTom Business Solutions Support: a)
Faulty unit’s serial number b) Device model c) Replacement unit’s serial number
(when replaced) d) Original date of purchase e) End-user’s WEBFLEET customer
number f) Fault description g) Troubleshooting done h) Components being returned
with the main unit TomTom Business Solutions Support shall give LoJack with a
Stock Swap Authorization (SSA) number when the Product defect is confirmed. 3.6
LoJack shall exchange, for its own account and costs, a Defective Product
returned by the End- User to LoJack for an equivalent replacement of the Product
from LoJack’s inventory. The replacement Product shall be delivered by LoJack
directly to the End-User, Reseller or the installation partner that installs the
Product into the vehicle of the End-User. 3.7 LoJack shall borne its own
transport costs, including freight, insurance, taxes and duties, related with
the shipment of a replacement Product and the collection of the Defective
Product with the End-User, Reseller or installation partner. 3.8 LoJack shall
consolidate the Defective Products at a central location which shall be
collected by TomTom once a quarter or when the amount of Defective Products
justifies a reasonable freight costs for the return of the goods to TomTom.



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio026.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 26 3.9 Should there appear to be no
right for the End-User to claim under the Limited Warranty, all costs incurred
with respect to examination, repair or replacement of the Products shall, as
between TomTom and LoJack, be borne by LoJack. 3.10 An Epidemic Condition exists
when failure reports or statistical samplings show that seven point five percent
(7.5%) or more of the same Product (or in respect of any Personal Navigation
Devices, 15%) installed or shipped during any thirty (30) day period or from the
same manufacturing lot contain an identical, repetitive: (i) defect, or (ii)
failure to conform with TomTom Product Specifications (see Annex VII). If during
the 12 (twelve) month warranty period, a Product shows evidence of an Epidemic
Condition caused by a defect or failure to conform with Product Specifications
warranted by TomTom pursuant to this Section 3.0, TomTom shall without charge,
repair, replace or credit any Products which are proved to be defective and
shall pay the reasonable direct costs (including labor costs to replace
defective products, screening/sorting costs, shipping costs and import/export
duties, if applicable) of implementing the mutually agreed remedy on Products
evidencing the Epidemic Condition. TomTom shall be entitled to manage and
control the recall procedure in the event of an Epidemic Failure and LoJack
shall follow all commercially reasonable instructions of TomTom in respect of
implementing and following such recall procedure. Without prejudice to the
foregoing, TomTom shall be entitled to “rotate” defective stock (i.e. replace
defective Products with new functioning Products) and LoJack shall not be
entitled to a refund or credit in respect of such stock which TomTom rotates.
4.0 Defective Products – Return Handling 4.1 The handling of any claims in
relation to Defective Products by TomTom shall be conditional upon LoJack’s
compliance with the following conditions, whereby LoJack shall also observe all
reasonable requirements given by TomTom from time to time in this respect: (i) a
SSA number has been requested by LoJack by means of completing and submitting to
TomTom the form attached as Exhibit I (ii) the Defective Product shall be
returned together with the corresponding SSA number and proof of purchase
acceptable to TomTom, (iii) only Defective Products which have been authorized
by TomTom for return may be returned in Bulk Shipments under the corresponding
Return Material Authorization (RMA) number, (iv) a valid RMA number has been
issued by TomTom. 4.2 Only parts which have been authorized for return should be
shipped under the RMA number. An RMA number is only valid for thirty (30)
calendar days after date of issue by TomTom, after which it will be cancelled
automatically. Defective Products or parts of Defective Products that are
returned by LoJack to TomTom without a RMA number shall not be processed and
credited. 4.3 Lojack will use its commercially reasonable endeavours to comply
with the following in respect of Defective Products that are being shipped and
stored: a) Boxes must be properly stacked; b) Boxes should not extend beyond the
dimension of the pallet; c) The RMA reference is mentioned on each shipping box
d) Outside boxes must be stacked so box label is visible; e) All material should
be packaged in shipping boxes (including loose accessories). f) All shipping
boxes should be packaged and palletized and in such way to avoid any possible
transit damage; g) Pallets should be shrink-wrapped with dark plastic wrap so as
to minimize the risk of theft; h) Quantity of returned products should conform
to the quantity approved by TomTom. i) The part number and the serial number
outside the boxes match the content of the boxes TomTom will randomly audit the
shipments and inform the Customer of the level of conformity of his return. 4.4
TomTom shall bear its own transport costs, including freight, insurance, taxes
and duties, relating to the collection of the Defective Product from LoJack, if
LoJack has observed all reasonable



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio027.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 27 instructions given by TomTom from
time to time (such as, but not limited to, instructions related to the
assessment and return of the Defective Product). 4.5 Within seven (7) business
days after receipt of the Defective Product(s) by TomTom, TomTom will
communicate the results of the inspection process. Provided that there are no
discrepancies, TomTom shall credit Customer for all Products validly returned to
TomTom within 10 business day s from the date of issuance of such inspection
report.. TomTom is entitled to charge Customer for any returned Product which
has failed to comply with the conditions in clause 4.3 4.6 Should the return
rates for Defective Products in respect of which no fault is found upon
inspection by TomTom’s repair center exceed 10% calculated over a 12 (twelve)
month period of products returned or Customer fails to comply with the
requirements set in clause 4.3, TomTom and the Customer agree to meet to discuss
measures that need to be taken to bring back the return rates to an acceptable
level. Where the Customer’s level of non-compliance with clause 4.3 is
unacceptable to TomTom, such to be determined at TomTom’s sole and reasonable
discretion, the parties will discuss financial compensation for the past as well
as solutions to be implemented in the sales channel for the future. 4.7 Should
the rate for Defective Products exceed 3.75% (or in respect of any Personal
Navigation Devices, 7.5%) calculated over a 12 (twelve) month period of Products
returned other than where a Customer fails to comply with the requirements set
in clause 4.3, TomTom and and LoJack agree to meet to discuss measures that need
to be taken to bring back the return rates to an acceptable level. Where
TomTom’s level of Defective Products is unacceptable to Customer, where such
Customer is acting reasonably, the Parties will discuss financial compensation
for the past as well as solutions to be implemented in the sales channel for the
future.



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio028.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 28 ANNEX IV – TOMTOM WEBFLEET SERVICES
CONTRACT



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio029.jpg]
TomTom Business Solutions 150 Baker Ave Concord, MA 01742 United States of
America t: 1-866-459-3499 f: 1-978-405-5183 e: support.us@business.tomtom.com
www.tomtom.com/business As o f 1 st Oc to ber 201 2 1/6 TomTom WEBFLEET service
contract Customer details New Customer or Customer no: . . . . . . . . . . . . .
. . . . . . . . . . . . . Add to existing acc.: . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . Company: . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . Address: . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . Invoice address (if different) Company: . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Contact (full name): . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . Email: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . Contact (full name): . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . Tel.: . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Fax:
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . Email: . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . Owner/President: . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . Federal Tax ID: . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Sales partner
details Partner no: . . . . . . . . . . . . . . . . . . . . . . . . . . Contact
(full name): . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . Tel.: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . Fax: . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . Email: . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Company: . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Address: . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . I have read and accept the enclosed
general terms and conditions for the TomTom WEBFLEET service and the enclosed
EULA, which are part of the contract, as well as the current TomTom WEBFLEET
list of subscriptions (enclosure A) from TomTom Business Solutions. Please refer
to www.tomtom.com/legal for the current version of general terms and conditions
for the TomTom WEBFLEET service and the EULA. Signature :. . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . US00- (wird von
TomTom Business Solu- Payment per credit card Credit card service*: . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Payment
reference: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . Invoice reference: . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . * NOTE: To correctly process your order you will
need to complete a credit card authorization form which will be sent to you by
e-mail. Only Visa and MasterCard® are accepted. Address: . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . .



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio030.jpg]
TomTom Business Solutions 150 Baker Ave Concord, MA 01742 United States of
America t: 1-866-459-3499 f: 1-978-405-5183 e: support.us@business.tomtom.com
www.tomtom.com/business As o f 1 st Oc to ber 201 2 2/6 Contract data Please
enter in the table, the subscription, the number of vehicles you want to connect
to TomTom WEBFLEET, the monthly fee per vehicle and the total price per month.
Find subscription and pricing information on enclosure A. Subscription* No of
vehicles WORKsmart device** Price/Vehicle/ Month Min. contract period (in month)
Total price/month Total price excl. sales tax: All prices excluding sales tax. I
have read and accept the enclosed general terms and conditions for the TomTom
WEBFLEET service and the enclosed EULA, which are part of the contract, as well
as the current TomTom WEBFLEET list of subscriptions (enclosure A) from TomTom
Business Solu- tions. Please refer to www.tomtom.com/legal for the current
version of general terms and conditions for the TomTom WEBFLEET service and the
EULA. Signature : . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . Job title/name (in blockletters): . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Place, Date: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . (Company stamp) * subscriptions and subscription
details see enclosure A ** supported device: TomTom LINK 300, LINK 510, TomTom
PRO 9150



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio031.jpg]
TomTom Business Solutions 150 Baker Ave Concord, MA 01742 United States of
America t: 1-866-459-3499 f: 1-978-405-5183 e: support.us@business.tomtom.com
www.tomtom.com/business As o f 1 st Oc to ber 201 2 3/6 Enclosure A: TomTom
WEBFLEET list of subscriptions TomTom WEBFLEET No of vehicles 1 ... 9 No of
vehicles 10 ... 24 No of vehicles 25 ... 49 No of vehicles 50 ... 99 No of
vehicles 100 ... 249 No of vehicles 250 ... 499 No of vehicles 500 + Minimum
Contract Period (in months) WF-US-NAT-LINK $23.95 $23.45 $22.95 $22.45 $21.95
$21.45 $20.95 24 WF-US-NAT-ECO $26.95 $26.45 $25.95 $25.45 $24.95 $24.45 $23.95
24 WF-US-NAT-NAV $29.95 $29.45 $28.95 $28.45 $27.95 $27.45 $26.95 24
WF-US-NAT-LIVE $39.95 $39.45 $38.95 $38.45 $37.95 $37.45 $36.95 24 The prices
listed in the table for the TomTom WEBFLEET subsciptions are per vehicle per
month. The particular fee includes the costs for the usage of the TomTom
WEBFLEET service including GPRS communication costs. These prices do not include
the purchase of any hardware. All prices exclude sales tax. The current terms
and conditions for the TomTom WEBFLEET service apply. Subscription features:
WF-US-NAT-LINK WF-US-NAT-ECO WF-US-NAT-NAV WF-US-NAT-LIVE Location/tracking
every 10 sec. in the United States of America Applicable device TomTom LINK 300,
LINK 510 TomTom ecoPLUS support (with TomTom LINK 300, LINK 510) Connection to
TomTom GO 7000, PRO 7100, PRO 7150 Applicable device: TomTom PRO 9150 LIVE
Services available on navigation device in the USA only (for details see
http://business.tomtom.com/10001/us/landingpages/liveservices.xml)



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio032.jpg]
TomTom Business Solutions 150 Baker Ave Concord, MA 01742 United States of
America t: 1-866-459-3499 f: 1-978-405-5183 e: support.us@business.tomtom.com
www.tomtom.com/business As o f 1 st Oc to ber 201 2 4/6 Article 1 – Definitions
“Activation Form” means the form furnished at
http://business.tomtom.com/us/activation pursuant to which Tom- Tom will provide
to the Client and the Client will take from TomTom the WEBFLEET Service in
accord- ance with the terms of the Agreement. “Affiliate” means with respect to
TomTom, any entity which, directly or indirectly, is controlled by TomTom, or
any partnership, joint venture, consortium or other such entity in which TomTom
or its Affiliates have any material form of ownership or any managerial
interest. For purposes of this definition, “material form of ownership” shall be
deemed to include partnerships, joint ventures, consorti- ums or other entities
in which TomTom or its Affiliates have at least a thirty percent (30%) owner-
ship interest. “Agreement” means the agreement between TomTom and the Client,
consisting of the Activation Form, includ- ing the General Terms and Conditions,
and the Limited warranty, as set forth at www.tomtom. com/legal. “Client” means
the customer stated in the Activation Form. “Effective Date” means the date the
Activation Form is executed and submitted by the Client. “Fleet” means the
vehicles, assets or persons to be tracked or traced via the WEBFLEET Service.
“Force Majeure” means any cause beyond the reasonable control of the party
affected, which affects the perform- ance of the Agreement, including in any
case prolonged break-down of transport, telecommunica- tion or electric current.
“General Terms and Conditions” means these general terms and conditions for
WEBFLEET Services. “Initial Term” means the number of months specified in the
Order Form, commencing from the date stated in the contract confirmation letter.
“Item List” means the item list attached to the Activation Form. “Location Data”
means data on the geographical position of the Fleet and other messages sent to
or by the Fleet. “Mobile Communication Services” means the mobile electronic
communication services used for transmitting the Location Data. “Onboard Unit”
means a device, as referred to on the Item List, purchased or leased by the
Client under a sepa- rate contract, that can be used for obtaining Location Data
via satellite tracking and for sending and receiving such data and other
messages via Mobile Communication Services (either automatically according to a
set procedure or by manual information retrieval). “Price List” means the prices
specified in the Activation Form. “Territory” means the territory specified in
the Activation Form. “TomTom” means TomTom Inc. a private company having its
official seat at Boston and office at 150 Baker Ave, Concord, MA 01742, United
States of America. “TomTom Platform” means the IT systems that run the WEBFLEET
Service. “User” a person authorised by the Client to access and use the WEBFLEET
Service. “WEBFLEET Service” means the online service, as available via the
WEBFLEET Website, structured and designed to en- able the Client to monitor and
control the Fleet, to the extent that such Fleet is located in the Territory, by
displaying and facilitating the transmission of Location Data between the TomTom
Platform and the Onboard Units. “WEBFLEET Website” means the website
www.tomtom.com/business Article 2 – Applicability 2.1 These General Terms and
Conditions for the WEBFLEET Service shall apply to and are ex- pressly
incorporated into the Agreement and all subsequent agreements entered into
between TomTom and the Client in connection with the WEBFLEET Service. 2.2 The
applicability of the Client’s general terms and conditions is hereby expressly
excluded. – Terms and conditions for the TomTom WEBFLEET Service page 1/2 –
General terms and conditions for the TomTom WEBFLEET service Article 3 – The
WEBFLEET Services 3.1 The Client is granted a non-exclusive and non-transferable
right to use the WEBFLEET Serv- ice for tracking and tracing the Fleet and for
reporting, planning and messaging purposes in the Territory. 3.2 The Client may
use the WEBFLEET Service in connection with the number of Onboard Units set out
in the Activation Form. If, at any time, the Client wishes to increase the then
current number of Onboard Units it must notify TomTom thereof and sign a
separate agreement. 3.3 The Client is responsible for: (I) equipping the Fleet
with properly working Onboard Units and ensuring the con- tactability of such
Onboard Units, (II) ensuring that it has properly functioning browser software
and Internet access to the WEBFLEET Service of sufficient capacity, (III) the
correct configuration of the WEBFLEET Services. 3.4 Client acknowledges and
agrees that TomTom in no way is responsible for (I) the GPS or the Mobile
Communication Services continued support of the functionality offered by the
WEBFLEET Service, (II) Client’s successful use of the WEBFLEET Service for the
intended use, as referred to in article 3.1, due to the fact that such use
depends partly on circumstances beyond TomTom’s reasonable control, including
those circumstances for which the Client will be re- sponsible pursuant to
articles 3.3 or 5.1. 3.5 TomTom reserves the right to change the look and feel
of the WEBFLEET Website and the way the Location Data are displayed. Article 4 –
User names and passwords 4.2 TomTom shall provide the Client with the necessary
access data, such as account names, user names and passwords. For security
reasons, the Client must change the issued passwords immediately after having
accessed the WEBFLEET Service for the first time and keep the access data
confidential. 4.3 The Client is responsible and liable for any use of the
WEBFLEET Service, if the user obtained access to such service via the Client’s
access data, even if the Client did not consent to or was una- ware of such use,
unless such use takes place three (3) working days after TomTom has received a
written request from the Client to invalidate his access data. Article 5 –
Transmission 5.1 TomTom will procure the Mobile Communication Services for the
transmission of Loca- tion Data between the Onboard Units and the TomTom
Platform. The Client acknowledges and agrees that TomTom is dependent on the
performance of the third parties providing these serv- ices, and therefore
TomTom is in no way responsible for: (I) the quality, reliability and/or
availability of the Mobile Communication Services (for instance due to gaps in
network coverage and to the fact that these providers reserve the right to
suspend their services for maintenance purposes, for security reasons, under
instruction of competent authorities etc.); (II) the speed at which the Location
Data will be transmitted. 5.2 The Client shall indemnify, defend and hold TomTom
and its affiliates harmless from and against any losses, damages, fines, costs
or expenses (including legal fees) arising from or in connection with i) claims
from third parties that the (content of the) Location Data sent to or from the
TomTom Platform violate applicable laws and regulations, infringes the rights of
such third parties or is otherwise unlawful toward third parties, and ii) the
improper use, deploy, installation and/or non-compliance with the instructions
supplied with the Onboard Units. 5.3 The Client has no contractual relationship
with the underlying wireless service carrier and Client is not a third party
beneficiary of any agreement between TomTom and underlying car- rier. Client
understands and agrees that the underlying carrier shall have no legal,
equitable, or other liability of any kind to Client. In any event, regardless of
the form of the action, whether for breach of contract, warranty, negligence,
strict liability in tort or otherwise, Client’s exclusive remedy for claims
arising in any way in connection with this Agreement, for any cause whatso-
ever, including but not limited to any failure or disruption of the services
provided hereunder, is limited to payment of damages in an amount not to exceed
the amount paid by Client for the services during the two (2)-month period
preceding the date the claim arose. 5.4 The Client shall indemnify and hold
harmless the underlying wireless service carrier and its officers, employees,
and agents against any and all claims, including without limitation claims for
libel, slander, legal fees or any property damage, personal injury or death,
arising in any way, directly or indirectly, in connection with this Agreement or
the use, failure to use, or in- ability to use the number except where the
claims result from the underlying carrier’s gross neg- ligence or willful
misconduct. This indemnity shall survive the termination of the Agreement. 5.5
The Client has no property right in any number assigned to it, and understands
that any such number can be changed from time to time. 5.6 The Client
understands that TomTom and the underlying carrier cannot guaranty the security
of wireless transmissions, and will not be liable for any lack of security
relating to the use of the services. 5.7 The service is for Client’s use only
and Client may not resell the service to any other party. Article 6 – SIM-cards
6.1 TomTom will provide the Client with SIM-cards for each Onboard Unit that the
Client is li- censed to use in connection with the WEBFLEET Services, which the
Client shall use solely (I) in combination with the Onboard Units and (II) for
transmitting Location Data between the Fleet and the TomTom Platform. 6.2 The
ownership of SIM-cards provided by TomTom is retained by TomTom and the Client
must return or destroy such SIM-cards upon ex- piry or termination of the
Agreement. TomTom retains the exclusive right at its sole discretion to instruct
Clients to return or destroy SIM-cards upon termination. 6.3 The Client shall
indemnify, defend and hold TomTom and its affiliates harm-



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio033.jpg]
TomTom Business Solutions 150 Baker Ave Concord, MA 01742 United States of
America t: 1-866-459-3499 f: 1-978-405-5183 e: support.us@business.tomtom.com
www.tomtom.com/business As o f 1 st Oc to ber 201 2 5/6 less from and against
any losses, damages, fines, costs or expenses (including legal fees) arising
from or in connection with claims from third parties, in particular the
underlying wireless service carrier, that the Client’s use of the SIM-cards
provided by TomTom is not in conformity with the Agreement. Article 7 – Fees and
Payment 7.1 The Client will pay TomTom for the provision of the WEBFLEET Service
the charges set out in the Price List. The charges are exclusive of (I) VAT and
any other sales taxes and incidental costs and expenses and (II) costs in
relation to the purchase, lease or use of the items and services, as referred to
under articles 3.3 and 5.1 (unless otherwise agreed). 7.2 The charges are fixed
for the Initial Term and may be adjusted by TomTom thereafter per the first day
of each additional period of one year, provided that TomTom has given the Client
at least four (4) months prior notice. 7.3 The charges will be due monthly in
advance. TomTom will collect all payments via credit card and the Client hereby
authorizes TomTom to collect the payments due from the Client’s credit card as
submitted through TomTom’s webpage, if another payments method is agreed the
pricing on page 3 is subject to a 10% increase. If the charge towards the
Client’s credit card appears to be unsuccessful: (I) the Client shall be in
breach of this Agreement, without any notice of default being required and all
of TomTom’s claims against the Client shall become immediately due and payable,
(II) the Client shall be obliged to pay the statutory interest rate for
commercial debts on the outstanding amount and all judicial and extra-judicial
costs incurred by TomTom relating to the recovery and collection of any overdue
amount, (III) TomTom reserves the right to suspend the Client’s access to and
use of the WEBFLEET Service until all outstanding amounts (including interest
and costs) are settled, and (IV) the costs of suspending and reactivating shall
be borne by the Client. 7.4 All payments to be made by the Client must be
effected without set-off or suspension. Article 8 – Liability 8.1 Subject to
article 8.3, in no event, whether in contract, tort (including in either case
negligence), misrepresentation (other than fraudulent misrepresentation), breach
of statutory duty or otherwise pursuant to the Agreement, TomTom shall be liable
for any loss of profits, punitive damages, antici- pated savings, revenue,
business, loss or corruption of data, loss of use, loss of goodwill, loss due to
delay or any indirect or consequential loss or damage whatsoever. 8.2 Subject to
articles 5.3, 8.1 and 8.3, TomTom’s aggregate liability, whether in contract,
tort (includ- ing in either case negligence), misrepresentation (other than
fraudulent misrepresentation), warranty, negligence, breach of statutory duty or
otherwise pursuant to the Agreement, for any cause whatso- ever, shall be
limited to the net price paid or to be paid by the Client for the WEBFLEET
Services during the two (2)-month period preceding the date the claim arose. 8.3
Nothing in the Agreement shall be deemed to exclude or limit TomTom’s liability
in respect of loss or damage caused by willful intent or gross negligence of
TomTom or TomTom’s officers, employees, agents or contractors. 8.4 The Client
shall indemnify, defend and hold harmless TomTom and its Affiliates from and
against any demands, claims, suits, actions, legal proceedings, losses, damages,
fines, costs or expenses (including legal fees) arising from or in connection
with (I) intentionally wrongful, reckless and/or negligent acts or omissions of
Client, its em- ployees and/or representatives; and/or (II) the breach by Client
of any representations, warranties or covenants set forth in this Agreement
and/or any law, statute, regulation and/or ordinance. 8.5 Any claim for loss or
damages must be notified in writing to TomTom within twelve (12) months as from
the date on which the damage was caused, failing which such claim is deemed to
be waived. 8.6 TomTom expressly incorporates herin the TomTom Limited Warranty
and all disclaimers set forth in the Limited Warranty. Article 9 – Force Majeure
If a party is prevented or delayed in the performance of any of its obligations
under the Agreement by Force Majeure, then that party will be excused from the
performance or punctual performance, as the case may be, of its obligations, to
the extent that such Force Majeure continues and agrees to use all reasonable
endeavours to overcome or work around the Force Majeure so as to be able to
perform its obligations under the Agreement. Article 10 – Data Protection 10.1
The parties will observe all provisions of the relevant data protection laws and
regulations, in- sofar as the violation of such provisions affects the interests
of the other party. Each party shall in- demnify the other party against claims
resulting from or in connection with the indemnifying party’s non-observance or
insufficient observance of the aforementioned provisions. 10.2 TomTom is free to
collect, process, store and use personal data, more specifically the Loca- tion
Data, to the extent that such is necessary for enabling the Client to use
WEBFLEET Service or for invoicing purposes. The Client agrees that TomTom will
make the data available to third parties that TomTom uses for the provision of
the WEBFLEET Service, even if this third party is located outside the Territory.
10.3 The Client agrees to the collection, processing, storage and use by TomTom
of their Location Data. Client shall inform its employees, relatives and all the
persons fitted with the Onboard Units and con- nected to the WEBFLEET Service
about the type of data which will be processed, of the purposes and duration of
the processing and whether the data will be transmitted to third parties for the
purpose of providing the WEBFLEET. Moreover the Client shall inform these
employees, relatives and other persons about their rights regarding the data
processed. 10.4 The Client warrants that it holds the written consent from it’s
employees, relatives and all the persons fitted with the Onboard Units and
connected to the WEBFLEET Service, to pass on personal data, more specifically
Location Data, and that it explicitly instructs TomTom to provide the WEBFLEET
Service by using and storing such data, and to pass on such data to the third
parties that TomTom uses for the provision of the WEBFLEET Service. The Client
shall present the relevant consent or an appropri- ate operating agreement to
TomTom on request. 10.5 The Client may revoke its consent for the collection,
processing, storage and use of their Location Data at any time. Such revocation
must be presented to TomTom in writing and shall not affect the Agreement and
will leave the Client’s payment obligations under the Agreement intact. The
Client acknowledges that as a result of such revocation TomTom may no be able to
provide the WEBFLEET Service. Article 11 – Intellectual Property 11.1 TomTom, or
where appropriate its Affiliates, retains all intellectual property rights
vested in the WEBFLEET Services and the Client shall not at any time acquire any
rights, title or interest in these intellectual property rights by virtue of any
use that the Client may make thereof pursu- ant to the Agreement. 11.2 The
Client will not at any time contest TomTom’s ownership of the intellectual
property rights, nor assist anyone else to do so, nor do anything that would
jeopardize or diminish TomTom’s rights to the WEBFLEET Services or the value of
the intellectual property rights vested therein. Article 12 – Term and
Termination 12.1 The Agreement commences on the Effective Date and shall expire
after the Initial Term. Following the Initial Term, the Agreement shall
automatically renew for consecutive additional periods of one (1) year each,
unless either party gives the other party written notice of its inten- tion not
to renew at least three (3) months prior to the date on which the Agreement
would otherwise renew. 12.2 Each party may, without prejudice to any of its
other rights arising hereunder, upon giving written notice, terminate the
Agreement with immediate effect, if: (I) the other party fails to observe or
perform any material term or condition hereof, including in any event non or
late payment, and such default or breach (if capable of remedy) shall not be
remedied within twenty (20) calendar days after notice in writing, specifying
the breach and requiring the same to be remedied, has been given, (II) any of
the following events occur: (a) the presentation of a petition for winding up of
the other party; (b) the other party is the subject of an Activation or an
effective resolution is passed for winding up the other party; (c) the
application for an Activation or application for the appointment of a receiver
(including an administrative receiver), administrator, trustee or similar
officer in respect of the other party; (d) if a receiver, administrative
receiver, administrator or similar office is appointed over all or any part of
the assets or undertaking of the other party; (e) the other party making a
composition or arrangement with its creditors generally or an assignment for the
benefit of its creditors or other similar arrangement; (f) the other party goes
into liquidation; (g) the other party becoming unable to pay its debts or
otherwise becoming insolvent, or (h) the other party ceasing, or threatening to
cease, to carry on business, or (III) there has been any delay or failure in
performance under the Agreement resulting from any event of Force Majeure, which
delay or failure shall have continued for a period of three (3) months. Article
13 – Miscellaneous 13.1 Neither party may assign, sub-contract, transfer or
dispose of any of its rights and obliga- tions under the Agreement, either in
whole or in part, without the prior written consent of the other party, provided
that TomTom may assign, sub-contract, transfer or dispose of any of its rights
and obligations under the Agreement, either in whole or in part, to any of its
affiliates without the Client’s prior consent. 13.2 The illegality, invalidity
or unenforceability of any provision of the Agreement shall not affect the
legality, validity or enforceability of the remainder of the Article or
paragraph which contains the relevant provision or any other provision of the
Agreement. If the remainder of the provision is not affected, the parties shall
use all reasonable endeavours to agree within a reasonable time upon any lawful
and reasonable variations to the Agreement which may be necessary in Activation
to achieve, to the greatest extent possible, the same effect as would have been
achieved by the Article, or the part of the Article, in question. 13.3 No
amendment to the Agreement is valid or binding unless made in writing. 13.4
TomTom is entitled to amend these General Terms and Conditions, which amendments
shall enter into force on the date that the Client is notified thereof. 13.5
Each dispute arising under the Agreement shall, in first instance, be settled by
the compe- tent Court of Boston, which will have exclusive jurisdiction in
respect of any such disputes. The Agreement is subject to the laws of
Massachusetts. Article 14 – Fair Use Policy 14.1 By accepting our General
WEBFLEET Terms and Conditions, you agree to be bound by the Fair Use Policy
below. TomTom’s Fair Use Policy is designed to make sure that the WEBFLEET
Service is of great value, high quality and reliable whenever your company uses
them. 14.2 TomTom has a Fair Use Policy because at peak times, many TomTom
Customers use the shared network bandwidth of our WEBFLEET Services. The Fair
Use Policy is the following. The vast majority of TomTom Customers use the
WEBFLEET Services considerately and their usage levels do not disproportionately
affect the shared network capacity. Only a very small number of our Customers
use the WEBFLEET Services inappropriately, for example units that are consum-
ing a large amount of data due to automated systems that generate large
messaging traffic through via WEBFLEET.Connect. As a result of this excessive
use the quality of the WEBFLEET Services for all users may be affected. Our Fair
Use Policy manages inappropriate and/or exces- sive use and makes sure the
WEBFLEET Services can be used by everyone. 14.3 TomTom’s Fair Use policy works
in the following way. If your company regularly uses the WEBFLEET Services
inappropriately and/or excessively and we believe this is affecting the WEB-
FLEET Services, we will notify your company about this usage and will ask your
company to change or decrease this kind of usage. If your company continues to
use the WEBFLEET Services inappropriately TomTom reserves the right to suspend
(a part of) the WEBFLEET Services or end your agreement with us, with prior
notice. 14.4 TomTom’s Fair Use Policy applies to all our Customers but will only
affect your company if your company is one of the very few Customers who make
inappropriate or excessive use of our WEBFLEET Services. – Terms and conditions
for the TomTom WEBFLEET Service page 2/2 –



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio034.jpg]
TomTom Business Solutions 150 Baker Ave Concord, MA 01742 United States of
America t: 1-866-459-3499 f: 1-978-405-5183 e: support.us@business.tomtom.com
www.tomtom.com/business As o f 1 st Oc to ber 201 2 6/6 This EULA applies to you
if you have made your purchase in the United States or Canada. This End-User
License Agreement (“EULA”) is a legal agreement between you and TomTom Inc.,
United States of America (TomTom). You agree that this EULA is enforceable like
any written negotiated agreement signed by you. This EULA applies to the use of
software, pre-installed software on any of our hardware devices and accompanying
items, including on cd-rom, floppy disc, memory card, download package or any
other data carriers, and all contents and contents programs (“Software”). Please
read this EULA carefully. By using all or any portion of the Software you accept
all the terms and conditions of this EULA. Breaking the seal of a cd-rom, floppy
disc or memory card, and pressing the “I agree” button for a download of any
updates, upgrades or supplements is considered use of the Software. If you do
not agree to the terms of this EULA, do not use the Software and promptly return
the un- used Software, as well as the hardware and accompanying items
(“Hardware”) to the place where you obtained them. If you have already paid for
the Software and/or Hardware you may obtain a refund of the purchase price
provided that you (a) do not use the Software and/or Hardware, and (b) forthwith
return the Software and/or Hardware, with proof of payment, to the location from
which it was obtained. 1) GRANT OF LICENSE: This EULA grants a license
(“License”) that permits you to use the Software, provided the Soft- ware is
installed on only one computer or Hardware device at any time and provided the
Software is combined with only one navigation system. This License is
non-exclusive and non-transferable. This License does not grant any rights to
obtaining future upgrades, updates or supplements of the Software. If upgrades,
updates or supplements of the Software are obtained, however, the use of such
upgrades or updates is governed by this EULA and the amendments that may accom-
pany them and may be subject to additional payments and conditions. 2)
COPYRIGHT: Copyright and other intellectual, industrial and/or proprietary
rights to the Software, to any cop- ies that you may make are owned by TomTom
and/or its suppliers. TomTom permits you to use the Software only in accordance
with the terms of this EULA. All rights not specifically granted in this EULA
are reserved by TomTom. You may either (a) make one copy of the Software solely
for backup or archival purposes, or (b) transfer the Software to a single medium
provided you keep the original solely for back- up or archival purposes. You may
not copy the product manual(s) or written materials accompanying the Software,
except for own use. You only become the owner of the material data carrier and
you do not acquire ownership of the Software. 3) OTHER RESTRICTIONS: Renting,
lending, public presentation, performance or broadcasting or any other kind of
distribu- tion of the Software and/or the Hardware is prohibited. Other than as
permitted by applicable legislation, you will not, an will not allow any other
person to, modify the Software and/or the Hardware or any part thereof, to
analyze it by means of reverse engineering, to decompile or disassemble the
Software and/or the Hardware, or to make products derived from it. 4)
CONFIDENTIALITY: You acknowledge and agree that the Software was developed at
considerable time and expense by TomTom and is confidential to and a trade
secret of TomTom and/or third parties. You agree to maintain the Software in
strict confidence and not to disclose or provide access thereto to any person.
5) THIRD PARTY SOFTWARE LICENSES: TomTom products may make use of third party
software. Notwithstanding clauses 2, 3 and 4, use of some third party materials
included in the Software may be subject to other terms and conditions. The
official copyright notices and specific license conditions of these third party
soft- ware codes and algorithms are to be found in or via the ‘Third Party
Software Licenses’-folder on the CD/SD/ROM/HardDisk. You hereby agree to the
terms and conditions for such third party software. 6) LIMITED WARRANTY: a)
TomTom does not and cannot warrant that the Software and/or Hardware operate
error- free. You should be particularly aware of the fact that calculation
errors may occur when using Software and/or Hardware in a navigation system for
instance caused by local environmental conditions and/or incomplete data. b)
Except for the Limited Warranty document included with the Hardware (“Limited
War- ranty”), if any, and to the maximum extent permitted by applicable law,
TomTom and its suppliers provide the Hardware and the Software “AS IS AND WITH
ALL FAULTS”, and hereby disclaim all other warranties and conditions, whether
express, implied or statutory, including, but not limited to, any (if any)
implied warranties, duties or conditions of: merchantability, non-infringement,
quiet enjoyment, system integration, satisfactory quality, fitness for a
particular purpose, reli- ability or availability, accuracy or completeness of
responses, results, workmanlike effort, lack of viruses, and reasonable care and
skill, all with regard to the Software and/or the Hardware, and the provision of
or failure to provide support or other services, information, software, and
related content through the Software and/or the Hardware or otherwise arising
out of the use of the Software and/or the Hardware. This exclusion does not
apply to (i) any implied condition as to title and (ii) any implied warranty as
to conformity with description. If applicable law requires any implied
warranties with respect to the Software or the Hardware, all such warranties are
limited in duration to ninety (90) days. Some states and/or jurisdictions do not
allow limitations on how long an implied warranty lasts, so the above may not
apply to you. c) Notwithstanding the Warranty Period described in the Limited
Warranty, if applicable, should you breach any term(s) of this EULA the Warranty
Period will end on the date of such breach. End-User License Agreement (EULA) 7)
LIMITATION OF LIABILITY: a) Neither TomTom nor its suppliers shall be liable to
you or to any third party for any indirect, incidental, consequential, special,
or exemplary damages (including in each case, but not limited to, damages for
the inability to use the equipment or access data, loss of data, loss of
business, loss of profits, business interruption or the like) arising out of the
use of or inability to use the Software and/or Hardware even if TomTom has been
advised of the possibility of such damages. b) Notwithstanding any damages that
you might incur for any reason whatsoever (includ- ing, without limitation, all
damages referenced herein and all direct or general damages in contract or
anything else), the entire liability of TomTom and any of its suppliers arising
from or related to this EULA, shall be limited to the amount actually paid by
you for the Software and/or the Hardware. c) Notwithstanding clauses 7(a) and
(b), or anything else contained in this EULA, neither party’s liability for
death or personal injury resulting from its own negligence shall be limited. d)
Some states and/or jurisdictions do not allow the exclusion or limitation of
incidental or consequential damages, so the above limitations or exclusions may
not apply to you. 8) TERMINATION: Without prejudice to any other rights, TomTom
may immediately terminate this EULA if you fail to comply with any of its terms
and conditions. In such event, you must destroy all copies of the Software and
all of its component parts. The following provisions of this Agreement will
survive termination, will remain in effect after termination of this EULA:
Sections 3, 4, 6, 7, 8, 9, 11, 12, and 13. TomTom reserves the right, with or
without notice, to discontinue update, upgrade and supplement services provided
to you or made available to you through the use of the Software. 9) LINKS TO
THIRD PARTY SITES: TomTom is not responsible for the contents of any third-party
sites or services, any links con- tained in third-party sites or services, or
any changes or updates to third-party sites or services. TomTom is providing
these links and access to third-party sites and services to you only as a
convenience, and the inclusion of any link or access does not imply an
endorsement by TomTom of the third-party site or service. 10) THIRD PARTY
RIGHTS: A party which is not a party to this EULA has no rights under applicable
legislation in relation to the rights of third parties to rely upon or enforce
any term of this EULA but that does not af- fect any right or remedy of a third
party which exists or is available apart from such applicable legislation. 11)
ENTIRE AGREEMENT: This EULA (including any addendum or amendment to it which is
included with the accompany- ing package of the Software and/or Hardware), plus
the Limited Warranty, if applicable, and any other terms and conditions, if
applicable, is the entire agreement between you and TomTom re- lating to the
Software and/or the Hardware and the support services (if any) and they
supersede all prior or contemporaneous oral or written communications, proposals
and representations with respect to the Software or any other subject matter
covered by this EULA. To the extent that the terms of any TomTom policies or
programs for support services (other than the Limited Warranty) conflict with
the terms of this EULA, the terms of this EULA shall govern. If any provi- sion
of this EULA is held to be void, invalid, unenforceable or illegal, the other
provisions shall continue in full force and effect. 12) TRANSLATIONS: The
English version of this EULA is the controlling version. Any translations are
provided for convenience only. 13) GOVERNING LAW: This EULA and any disputes
related to this EULA or to the use of the Software and/or Hardware or otherwise
are subject to Massachusetts law, without giving effect to any principles that
may pro- vide for application of the law of another jurisdiction. The United
Nations Convention on Contracts for the International Sales of Goods is hereby
excluded from application to this EULA. All disputes arising out of this EULA
shall be settled in the federal or state courts located in Boston, Massachu-
setts, which will have exclusive jurisdiction in respect of any such disputes.
Should you have any questions concerning this EULA, or if you desire to contact
TomTom for any reason, please visit TomTom on the World Wide Web at
http://www.tomtom.com.



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio035.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 29 ANNEX V - GENERAL SALE TERMS AND
CONDITIONS TOMTOM INC.



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio036.jpg]
GENERAL SALE TERMS AND CONDITIONS of TomTom Sales B.V. with official seat at
Amsterdam Article 1 – Definitions In these general sale terms and conditions,
unless explicitly stated otherwise, the following words and expressions bear the
meanings respectively set out below: Affiliates: with respect to any Party, any
other entity controlling, controlled by or under common control with such Party.
The terms “control”, “controlling” and “controlled”, as used in this definition,
shall mean the legal, beneficial or equitable ownership, directly or indirectly,
of more than 50% of the issued share capital or more than 50% of the voting
rights, or the power, directly or indirectly, to appoint a member of the board
of directors or similar governing body of such entity; Confidential Information:
(a) all information and documentation that is considered confidential or
proprietary at the time of disclosure, and (b) all information and documentation
that falls within any of the following categories: information regarding
customers, distributors, retailers, agents or end- users; financial information
(except as may have been publicly disclosed pursuant to regulatory
requirements); product pricing information; product specifications and designs;
and manufacturing processes, and all other information disclosed by either
Party, which could be reasonably considered confidential to the extent such
Party treats such information as confidential or proprietary; Contract: an
agreement between TomTom and the Customer on the sale of Products by TomTom;
Customer: any (potential) customer of TomTom; Group Company: a Party and/or its
Affiliates; Intellectual Property Rights: all inventions, patents, registered
designs, design rights, data base rights, copy rights, know-how, trade marks
(including the Trade Marks), trade secrets and any other intellectual property
rights, and the applications for any of the same and any rights or forms of
protection of a similar nature and having equivalent or similar effect to any of
them which may subsist anywhere in the world; Party: either TomTom or any
(potential) Customer; Product: all products and/or services stipulated in the
Contract; TomTom: TomTom Sales B.V., a private company with limited liability
having its official seat at Amsterdam and office at Rembrandtplein 35, (1017 CT)
Amsterdam, the Netherlands, the user of these general sale terms and conditions.
Terms: the most recent version of general sale terms and conditions of TomTom
Sales B.V. Trade Marks: the “TomTom” names, trade-marks and logos (whether
registered or applied for) and any other names, trade-marks, logo’s, designs and
symbols designated to be used on or in relation to the Products or services
provided by TomTom. Article 2 – Scope 2.1 The Terms shall apply to all
quotations submitted by TomTom and are expressly incorporated into all Contracts
entered into between TomTom and the Customer, except and to the extent that
TomTom has deviated from these terms and conditions in writing. 2.2 The
applicability of the Customer’s general terms and conditions is hereby expressly
excluded. Article 3 – Quotations and Conclusion of Contracts All quotations
submitted by TomTom shall be without any undertaking on its part, unless
explicitly stipulated otherwise in writing by TomTom. A Contract shall be
concluded and binding for the Parties thereto, if and when TomTom confirms in
writing the order placed by the Customer or performs such order, whichever
occurs first. Article 4 – Undertakings and obligations of the Customer 4.1 The
Customer undertakes to i) actively and diligently distribute and sell the
Products, ii) safeguard TomTom's interest with the due diligence of a
responsible businessman; iii) procure that all restrictions and obligations
imposed upon it by the Contract apply equally to its Group Companies and its
customers, and iv) ensure that all such Group Companies and customers fully
comply with all such restrictions and obligations. 4.2 The Customer shall, at
its own expense, use its best efforts to promote and maximise sales of the
Products to (prospective) customers and shall at its own expense i) maintain
good relations with (prospective) customers in accordance with best commercial
practice; ii) actively seek (prospective) customers for the purpose of promoting
the Products in accordance with best commercial practice; iii) distribute and
display advertising materials relating to the Products; and iv) where
appropriate, refer to TomTom enquiries concerning the Products from
(prospective) customers. 4.3 The Customer shall maintain i) a stock of Products
sufficient, in the reasonable opinion of TomTom, to meet the expected demand in
the market from time to time, provided that no Product shall ever be in the
Customer’s inventory for more than thirty (30) calendar days, and ii) a stock of
advertising materials sufficient, in the reasonable opinion of TomTom, to
promote and maximise sales of the Products. 4.4 The Customer shall, at its own
expense, be responsible for obtaining, paying for, and maintaining in force all
licenses, consents, permits and approvals of all regulatory authorities
whatsoever which are or may be necessary or advisable in connection with the
carrying out by the Customer of any of its obligations pursuant to any Contract.
4.5 The Customer shall comply with all applicable laws and regulations relating
to the importations, transportation, distribution, storage, marketing, offer for
sale and sale of the Products, save where such laws and regulations relate
solely to the nature or method of manufacture, packaging or labeling of the
Products. The Customer shall fully cooperate and provide reasonable assistance
to TomTom in the event TomTom recalls any or all of its Products. Article 5 –
Price, Payment and Default 5.1 All prices quoted by TomTom are in Euros (unless
stated otherwise), exclusive of VAT, any other sales taxes and incidental costs
and expenses. 5.2 Payment of the prices quoted by TomTom shall be made in Euros
(unless agreed otherwise) within the term agreed upon in the Contract by
transferring the amount due to a bank account stipulated by TomTom. All payments
to be made by the Customer must be effected without set-off, discount and/or
suspension of any type whatsoever, unless specifically agreed otherwise in
writing. 5.3 After expiry of the payment term set out under Article 5.2 above,
the Customer shall be in breach of Contract, without any notice of default being
required, and all of TomTom’s contractual claims and debts against or owing from
the Customer shall become immediately due and payable. 5.4 On i) Customer’s
actual or intended petition for insolvency, or ii) the institution of bankruptcy
proceedings, or iii) the appointment of a receiver or administrative receiver in
respect of the Customer, or iv) the petition or award of a suspension of
payments order, or v) should the Customer offer its creditors a



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio037.jpg]
private repayment arrangement or should its assets be attached, or vi) if the
Customer becomes unable to pay its debts or otherwise becomes insolvent, then
the Customer’s debts to TomTom shall become immediately due and payable.
Subsequently any of such events, TomTom shall be entitled to suspend performance
of the Contract until such time that the Customer has fulfilled all of its
obligations under the Contract. 5.5 If payment is not made on time, the Customer
shall be obliged to pay the statutory interest rate for commercial debts on the
outstanding amount and all judicial and extra-judicial costs incurred by TomTom
relating to the recovery and collection of any overdue amount. 5.6 TomTom may
impose credit limits on the Customer's account or require the Customer to
provide sufficient security if, at whichever moment, doubts arise with regard to
the Customer’s creditworthiness. If the Customer exceeds the credit limit or
fails to provide the required security, TomTom may terminate this Contract with
immediate effect. 5.7 Customer shall keep accurate and separate records and
accounts, in accordance with good accountancy practices, in respect of the
purchase from TomTom and the sale of the Products to its customers. The Customer
shall provide to TomTom or its representatives access at all reasonable times to
such records and accounts for the purpose of performing audits to verify the
accuracy and integrity of any reports submitted under a Contract. The Customer
shall co-operate with TomTom and its representatives and provide such assistance
as TomTom and its representatives reasonably require in carrying out the audits.
TomTom shall ensure that its representatives shall comply with the Customers
reasonable security requirements. Article 6 – Delivery 6.1 Delivery by TomTom
shall be deemed to have taken place as agreed upon in the Contract. As of
delivery the Products are for the expense of the Customer and risk shall pass to
the Customer upon delivery. Transport of the Products to Customer shall be
performed in accordance with the terms of the Contract. TomTom is entitled to
carry out the delivery in stages and each stage of the delivery may be invoiced
separately. 6.2 All orders placed by the Customer are subject to stock being
available. An agreed delivery date is not a final deadline, unless expressly
agreed otherwise in writing. TomTom will use its best endeavours to timely
deliver the Product. 6.3 If the Customer refuses or neglects to take possession
of the Products, it nevertheless remains obliged to fulfil its payment
obligations. In such case, the Products will be stored at the risk and expense
of the Customer. Article 7 – Retention of Title 7.1 TomTom shall retain (legal
and beneficial) title to the Products until the Customer has paid all amounts
outstanding to TomTom, including but not limited to the price for Products
delivered and all other sums due to TomTom under the Contract or any other
agreements. 7.2 Until title to any Product has passed to the Customer in
accordance with Article 7.1, i) that Product delivered by TomTom under retention
of title may only be resold by the Customer within the scope of its normal
business activities, ii) the Customer shall not transfer title or purport to
transfer nor charge or purport to charge that Product or in any other way
encumber or purport to encumber it with a restricted right, iii) the Customer
shall not lend, hire out or otherwise part with possession with that Product,
iv) the Customer shall keep that Product separate from the other assets and
goods at the premises where that Product is located in such a way as it is
clearly identifiable as the property of TomTom and the Customer shall not mix
that Product with any other goods or otherwise incorporate that Product into any
other goods, v) if any third parties assert or purport to assert or exercise or
purport to exercise any right to that Product, the Customer shall immediately:
(a) inform TomTom of this in writing, and (b) inform the relevant third parties
in writing of TomTom’s title to that Product. 7.3 Should the Customer be in
default under the Contract or should there be good reason to suspect that the
Customer may default on any of its obligations, TomTom shall be entitled to
remove the Products belonging to it from the Customer’s possession or from the
possession of a third party holding the Products on behalf of the Customer at
the Customer’s expense. The Customer is obliged to render all assistance
necessary relating to the removal and will be liable for any reasonable costs in
relation to the removal. Article 8 – Intellectual Property 8.1 TomTom grants to
the Customer a non-exclusive, non transferable and royalty free license for the
duration of the Contract to use the Trade Marks solely to the extent that such
use is necessary for the distribution, sale or promotion of the Products or for
any other rights explicitly granted to the Customer under a Contract. 8.2 The
Customer shall i) not cause or permit any third party to cause any damage or
endanger the Intellectual Property Rights of TomTom; ii) without prejudice to
any other rights of TomTom, indemnify TomTom for any loss suffered by TomTom by
reason of any use by the Customer of Intellectual Property Rights of TomTom
other than in accordance with the Contract; iii) not in any way alter the
packaging or labeling of the Products as supplied by TomTom unless such
alterations shall first have been approved by TomTom in writing; iv) not alter,
remove, or in any way tamper with the Trade Marks or affix any other name
trade-mark, logo, design or symbol on a Product or the packaging thereof unless
such has been approved by TomTom in writing; v) not use any Trade Mark so as to
prejudice the distinctiveness or validity or the goodwill of TomTom therein; vi)
not in any way use the Trade Marks on or in connection with any products or
services other than the Products; vii) not in any way use the Trade Marks in any
name, trade-mark or logo of the Customer, whether or not such name, trade-mark
or logo is used in connection with the performance of a Contract; viii) not use
any name, trade-mark, logo, design or symbol so resembling any of the Trade
Marks as to be likely to cause confusion or deception; vix) ensure that all
references to, and use of, any Trade Marks are approved by TomTom; x) not
challenge the validity or enforceability of or TomTom’s entitlement to use any
of its Intellectual Property Right. 8.3 Customer shall not engage in any conduct
which in the opinion of TomTom is prejudicial or likely in the future to be
prejudicial to TomTom’s business or marketing of the Products. Article 9 –
Confidentiality Neither Party shall at any time during or after the term of a
Contract divulge, disclose or otherwise furnish, directly or indirectly, to any
third party any Confidential Information unless explicitly permitted herein or
required by law. The provisions of this Article 9 shall not apply to any
information, which the receiving party can demonstrate i) is or becomes public
knowledge other than by breach of the Contract by the receiving party; or ii) is
in the



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio038.jpg]
possession of the receiving party without restriction in relation to disclosure
before the date of receipt from the disclosing party; or iii) is received from a
third party who lawfully acquired it and who is under no obligation restricting
its disclosure; or iv) is independently developed without access to the
Confidential Information. Article 10 – Claims 10.1 The Customer is obliged to
inspect, or to arrange inspection of, the Products purchased on delivery, or at
least as soon as possible thereafter. In this respect the Customer is obliged to
ascertain whether the Products meet the requirements of the Contract, namely: i)
that the correct Products have been delivered; ii) that the quantity meets the
quantity stipulated in the Contract; and iii) that the Products delivered meet
the agreed quality requirements or, in the absence of such agreement, meet the
requirements stipulated for normal usage or trade purposes. Should defects be
discovered then the Customer is obliged to notify TomTom in writing thereof,
specifying the nature and type of the claim and in accordance within the
Contract. 10.2 The Customer is obliged, after timely notification of the claim,
to retain the Products until TomTom has had the opportunity to inspect such
Products or until TomTom notifies the Customer that it waives its right to
inspect. The Products can only be returned to TomTom after it has granted its
prior written approval (e-mail included) and pursuant to conditions stipulated
by TomTom. If TomTom finds the claim to be legitimate, it shall, at its sole
discretion, replace the Products or issue a credit note. 10.3 The Customer shall
at all times be obliged to keep the Products delivered in good and proper order.
Should the Customer fail to comply with this provision, its right of recovery
will lapse. Article 11 – Liability 11.1 Subject to Article 11.3, in no event,
whether in contract, tort (including in either case negligence),
misrepresentation (other than fraudulent misrepresentation), breach of statutory
duty or otherwise pursuant to the Contract, TomTom shall be liable for any loss
of profits, anticipated savings, revenue, business, loss or corruption of data,
loss of use, loss of goodwill, loss due to delay or any indirect or
consequential loss or damage whatsoever. 11.2 Subject to Articles 11.1 and 11.3,
TomTom’s aggregate liability, whether in contract, tort (including in either
case negligence), misrepresentation (other than fraudulent misrepresentation),
breach of statutory duty or otherwise pursuant to the Contract, shall be limited
to the net price paid or to be paid by the Customer for the Product or Products
that have caused the loss or damage. 11.3 Nothing in these Terms shall be deemed
to exclude or limit Parties’ liability in respect of (i) loss or damage caused
by wilful intent or gross negligence of either Party or either Party’s officers,
employees, agents or contractors, or (ii) injuries to or death of any person,
caused by either Party or either Party’s officers, employees, agents or
contractors. 11.4 Any claim for damages must be notified to TomTom within twelve
(12) months as from the date on which the damage was caused, failing which such
claim is deemed to be waived. Article 12 – Force Majeure 12.1 Force majeure is
understood to mean circumstances that impede the fulfilment of the Contract and
which are not attributable to the defaulting party. In any event, force majeure
is also understood to include i) late and/or stagnation of deliveries by
TomTom’s suppliers, ii) incomplete deliveries by TomTom’s suppliers, and iii)
failure to obtain all Products and/or (third party) services required for the
proper fulfilment of the Contract by TomTom caused by circumstances that cannot
in fairness be attributed to TomTom. 12.2 During force majeure all of defaulting
party’s obligations shall be suspended. Should the period in which a Party
cannot fulfil its obligations as a result of force majeure continue for longer
than 90 calendar days, either Party shall be entitled to terminate the Contract
in writing without there being an obligation to pay any compensation whatsoever
arising out of or in connection herewith. 12.3 If, at commencement of force
majeure, TomTom has partly fulfilled its obligations or is only partly able to
fulfil its obligations, it shall be entitled to charge all activities carried
out prior to the start of the force majeure event and costs incurred in this
respect separately to the Customer as if such costs related to a separate
Contract. Article 13 – Severability The invalidity or unenforceability of any
provision of these Terms shall not affect the validity or enforceability of any
other provision of these Terms. Any such invalid or unenforceable provision
shall be replaced or be deemed to be replaced by a provision that is considered
to be valid and enforceable and which interpretation shall be as close as
possible to the intent of the invalid or unenforceable provision. Article 14 –
Assignment The rights and obligations of the Customer under a Contract are
personal to the Customer and the Customer may not assign, sub-contract, transfer
or dispose of any of its rights and obligations under this Contract, either in
whole or in part, without the prior written consent of TomTom. TomTom may
assign, sub-contract, transfer or dispose of any of its rights and obligations
under a Contract, either in whole or in part, to any of its Group Companies.
Article 15 – Waiver The rights of either Party under any Contract are without
prejudice to all other rights and remedies available to either Party and no
failure or delay by either Party to exercise any right under this Contract will
operate as a waiver of such right under any Contract. Article 17 – Disputes and
Governing Law Each dispute arising under the Contract shall, in first instance,
be settled by the competent Court of Amsterdam, which will have exclusive
jurisdiction in respect of any such disputes. The Contract is subject to Dutch
law. The application of the United Nations Convention for the International Sale
of Goods (CISG) is excluded. Version February 2008



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio039.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 30 ANNEX VI END USER LICENSE AGREEMENT
AND LIMITED WARRANTY



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio040.jpg]
- 1 - This EULA applies to you if you have acquired the Software in the United
States or Canada. This End-User License Agreement (“EULA”) is a legal agreement
between you and TomTom Inc., United States of America (TomTom). You agree that
this EULA is enforceable like any written negotiated agreement signed by you.
This EULA applies to (the use of) TomTom software, including Internet-based
services, and all contents and contents programs offered by TomTom (“Software”).
Please read this EULA carefully. By using all or any portion of the Software you
accept all the terms and conditions of this EULA. Breaking the seal of a cd-rom,
floppy disc, memory card or any other media, and pressing the “I agree” button
for a download of any Software, updates, upgrades or supplements is considered
use of the Software. If you do not agree to the terms of this EULA, you are not
entitled to use the Software and you must press the “Cancel” button to decline
the download. If you have already paid for the Software you may obtain a refund
of the purchase price provided that you do not use the Software. 1) GRANT OF
LICENSE: This EULA grants a license (“License”) that permits you to use the
Software, provided that Software that is combined with a hardware device is only
combined with one hardware device at any time. This License is non-exclusive and
non-transferable. This License does not grant any rights to obtaining future
upgrades, updates or supplements of the Software. If upgrades, updates or
supplements of the Software are obtained, however, the use of such upgrades or
updates is governed by this EULA and any amendments to it unless other terms
accompany the upgrades, updates or supplements in which case those terms apply.
2) COPYRIGHT: Copyright and other intellectual, industrial and/or proprietary
rights to the Software and to any copies that you may make are owned by TomTom
and/or its suppliers. TomTom permits you to use the Software only in accordance
with the terms of this EULA. All rights not specifically granted in this EULA
are reserved by TomTom. You may either (a) make one copy of the Software solely
for backup or archival purposes, or (b) transfer the Software to a single
medium, provided you keep the original solely for backup or archival purposes.
You may not copy the product manual(s) or written materials accompanying the
Software, except for own use. You only become the owner of the material data
carrier, if any, and you do not acquire ownership of the Software. 3) OTHER
RESTRICTIONS: Renting, lending, public presentation, performance or broadcasting
or any other kind of distribution of the Software is prohibited. Other than as
permitted by applicable legislation, you will not, an will not allow any other
person to, modify the Software or any part thereof, to analyze it by means of
reverse engineering, to decompile or disassemble the Software, or to make
products derived from it.



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio041.jpg]
- 2 - 4) CONFIDENTIALITY: You acknowledge and agree that the Software was
developed at considerable time and expense by TomTom and is confidential to and
a trade secret of TomTom and/or third parties. You agree to maintain the
Software in strict confidence and not to disclose or provide access thereto to
any person. 5) THIRD PARTY SOFTWARE LICENSES: TomTom products may make use of
third party software. Notwithstanding clauses 2, 3 and 4, use of some third
party materials included in the Software may be subject to other terms and
conditions. The official copyright notices and specific license conditions of
these third party software codes and algorithms are to be found via
http://www.tomtom.com. You hereby agree to the terms and conditions for such
third party software. 6) LIMITED WARRANTY: a) TomTom does not and cannot warrant
that the Software operate error-free. You should be particularly aware of the
fact that calculation errors may occur when using Software for instance caused
by local environmental conditions and/or incomplete data. b) TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, TOMTOM AND ITS SUPPLIERS PROVIDE THE
SOFTWARE “AS IS AND WITH ALL FAULTS”, AND HEREBY DISCLAIM ALL OTHER WARRANTIES
AND CONDITIONS, WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING, BUT NOT
LIMITED TO, ANY (IF ANY) IMPLIED WARRANTIES, DUTIES OR CONDITIONS OF:
MERCHANTABILITY, NON-INFRINGEMENT, QUIET ENJOYMENT, SYSTEM INTEGRATION,
SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR PURPOSE, RELIABILITY OR
AVAILABILITY, ACCURACY OR COMPLETENESS OF RESPONSES, RESULTS, WORKMANLIKE
EFFORT, LACK OF VIRUSES, AND REASONABLE CARE AND SKILL, ALL WITH REGARD TO THE
SOFTWARE, AND THE PROVISION OF OR FAILURE TO PROVIDE SUPPORT OR OTHER SERVICES,
INFORMATION, SOFTWARE, AND RELATED CONTENT THROUGH THE SOFTWARE OR OTHERWISE
ARISING OUT OF THE USE OF THE SOFTWARE. This exclusion does not apply to (i) any
implied condition as to title and (ii) any implied warranty as to conformity
with description. If applicable law requires any implied warranties with respect
to the Software, all such warranties are limited in duration to ninety (90)
days. Some states and/or jurisdictions do not allow limitations on how long an
implied warranty lasts, so the above may not apply to you. c) This Limited
Warranty is the only express warranty made to you and is provided in lieu of any
other express warranties or similar obligations (if any) created by any
advertising documentation, packaging, or other communications. 7) LIMITATION OF
LIABILITY: a) NEITHER TOMTOM NOR ITS SUPPLIERS SHALL BE LIABLE TO YOU OR TO ANY
THIRD PARTY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, OR EXEMPLARY
DAMAGES (INCLUDING IN EACH CASE, BUT NOT LIMITED TO, DAMAGES FOR THE INABILITY
TO USE ANY THIRD PARTY EQUIPMENT OR ACCESS DATA, LOSS OF DATA, LOSS OF BUSINESS,
LOSS OF PROFITS, BUSINESS INTERRUPTION OR THE LIKE) ARISING OUT OF THE USE OF OR
INABILITY TO USE THE



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio042.jpg]
- 3 - SOFTWARE EVEN IF TOMTOM HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. b) NOTWITHSTANDING ANY DAMAGES THAT YOU MIGHT INCUR FOR ANY REASON
WHATSOEVER (INCLUDING, WITHOUT LIMITATION, ALL DAMAGES REFERENCED HEREIN AND ALL
DIRECT OR GENERAL DAMAGES IN CONTRACT OR ANYTHING ELSE), THE ENTIRE LIABILITY OF
TOMTOM AND ANY OF ITS SUPPLIERS ARISING FROM OR RELATED TO THIS EULA, SHALL BE
LIMITED TO THE AMOUNT ACTUALLY PAID BY YOU FOR THE SOFTWARE. c) Notwithstanding
clauses 7(a) and (b), or anything else contained in this EULA, neither party’s
liability for death or personal injury resulting from its own negligence shall
be limited. d) Some states and/or jurisdictions do not allow the exclusion or
limitation of incidental or consequential damages, so the above limitations or
exclusions may not apply to you. 8) TERMINATION: Without prejudice to any other
rights, TomTom may immediately terminate this EULA if you fail to comply with
any of its terms and conditions. In such event, you must destroy all copies of
the Software and all of its component parts. The following provisions of this
EULA will survive termination, will remain in effect after termination of this
EULA: Sections 3, 4, 6, 7, 8, 9, 11, 12, and 13. TomTom reserves the right, with
or without notice, to discontinue update, upgrade and supplement services
provided to you or made available to you through the use of the Software. 9)
LINKS TO THIRD PARTY SITES: TomTom is not responsible for the contents of any
third-party sites or services, any links contained in third-party sites or
services, or any changes or updates to third-party sites or services. TomTom is
providing these links and access to third-party sites and services to you only
as a convenience, and the inclusion of any link or access does not imply an
endorsement by TomTom of the third-party site or service. 10) THIRD PARTY
RIGHTS: A party which is not a party to this EULA has no rights under applicable
legislation in relation to the rights of third parties to rely upon or enforce
any term of this EULA but that does not affect any right or remedy of a third
party which exists or is available apart from such applicable legislation. 11)
ENTIRE AGREEMENT: This EULA (including any addendum or amendment to it which may
be supplied with the Software), if applicable, and any other terms and
conditions, if applicable, is the entire agreement between you and TomTom
relating to the Software and the support services (if any) and they supersede
all prior or contemporaneous oral or written communications, proposals and
representations with respect to the Software or any other subject matter covered
by this EULA. To the extent that the terms of any TomTom policies or programs
for support services conflict with the terms of this EULA, the terms of this
EULA shall govern. If any provision of this EULA is held to be void, invalid,
unenforceable or illegal, the other provisions shall continue in full force and
effect.



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio043.jpg]
- 4 - 12) TRANSLATIONS: The English version of this EULA is the controlling
version. Any translations are provided for convenience only. 13) GOVERNING LAW:
This EULA and any disputes related to this EULA or to the use of the Software or
otherwise are subject to Massachusetts law, without giving effect to any
principles that may provide for application of the law of another jurisdiction.
The United Nations Convention on Contracts for the International Sales of Goods
is hereby excluded from application to this EULA. All disputes arising out of
this EULA shall be settled in the federal or state courts located in Boston,
Massachusetts, which will have exclusive jurisdiction in respect of any such
disputes. Should you have any questions concerning this EULA, or if you desire
to contact TomTom for any reason, please visit TomTom on the World Wide Web at
http://www.tomtom.com



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio044.jpg]
HW Limited Warranty 2007 - 1 - TomTom Limited Warranty WARRANTOR U.S. and
Canadian Purchases: If you have made your purchase in the United States or
Canada, this Limited Warranty is granted by and this Limitation of Liability is
stipulated for the benefit of TomTom Inc., 150 Baker Avenue Extension, Concord
Massachusetts 01742 (United States of America). WHAT THIS WARRANTY COVERS 1)
TomTom Inc. (“TomTom”) warrants to the original purchaser (“you”) of the
hardware with which this Limited Warranty is included (“Hardware”) that the
Hardware will be free from defects in workmanship and materials under normal use
(“Defects”) for a period of one (1) year from the date that the Hardware was
first purchased by you (“Warranty Period”). During the Warranty Period the
Hardware will be repaired or replaced at TomTom’s choice (“Limited Warranty”)
without charge to you for either parts or labour. This Limited Warranty covers
the replacement of the Hardware only. If the Hardware is repaired after the
Warranty Period has expired, the Warranty Period for the repair will expire six
(6) months after the date of repair. WHAT THIS WARRANTY DOES NOT COVER 2) The
Limited Warranty does not apply to normal wear and tear, does not apply when the
Hardware is opened or repaired by someone not authorized by TomTom and does not
cover repair or replacement of any Hardware or part thereof damaged by: misuse,
moisture, liquids, proximity or exposure to heat and accident, abuse, non-
compliance with the instructions supplied with the Hardware, neglect or
misapplication. The Limited Warranty does not cover physical damage to the
surface of the Hardware. This Limited Warranty does not cover any software that
may accompany or be installed on the Hardware. The Limited Warranty does not
cover the installation, removal or maintenance of the Hardware or any costs
related herewith. HOW TO MAKE A WARRANTY CLAIM 3) In order to make a claim of a
Defect, you must contact TomTom during the Warranty Period at: 1-978-287-9555 or
per email via www.tomtom.com to explain the Defect and to obtain an RMA number
(Return Materials Authorization) if necessary. You must return the Hardware
during the Warranty Period, along with an explanation of the Defect, to the
address provided to you by TomTom. If a defect arises and a valid claim under
this Limited Warranty is received by TomTom after the first one hundred and
eighty (180) days of the Warranty Period, TomTom is entitled to charge you for
any reasonable shipping and handling costs made in connection with the repair or
replacement of the Hardware. You must comply with any other return procedures
stipulated by TomTom, if any. YOUR LEGAL RIGHTS 4) This Limited Warranty gives
you specific legal rights, and you may also have other rights which vary from
state to state and jurisdiction to jurisdiction.



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio045.jpg]
HW Limited Warranty 2007 - 2 - 5) If any part of this Limited Warranty is held
to be invalid or unenforceable, the remainder of the Limited Warranty shall
nonetheless remain in full force and effect. 6) This Limited Warranty is the
only express warranty made to you and is provided in lieu of any other express
warranties or similar obligations (if any) created by any advertising,
documentation, packaging, or other communications. 7) Except for the Limited
Warranty and to the maximum extent permitted by applicable law, TomTom and its
suppliers provide the Hardware “AS IS AND WITH ALL FAULTS”, and hereby disclaim
all other warranties and conditions, whether express, implied or statutory,
including, but not limited to, any (if any) implied warranties, duties or
conditions of: merchantability, non-infringement, quiet enjoyment, system
integration, satisfactory quality, fitness for a particular purpose, reliability
or availability, accuracy or completeness of responses, results, workmanlike
effort, lack of viruses, and reasonable care and skill, all with regard to the
Hardware, and the provision of or failure to provide support or other services,
information, software, and related content through the Hardware or otherwise
arising out of the use of the Hardware. This exclusion does not apply to (i) any
implied condition as to title and (ii) any implied warranty as to conformity
with description. If applicable law requires any implied warranties with respect
to the Hardware, all such warranties are limited in duration to ninety (90)
days. Some states and/or jurisdictions do not allow limitations on how long an
implied warranty lasts, so the above may not apply to you. 8) This Limited
Warranty cannot be transferred to any other person. LIMITATION OF LIABILITY 9)
Neither TomTom nor its suppliers shall be liable to you or to any third party
for any indirect, incidental, consequential, special or exemplary damages
(including in each case, but not limited to, damages for the inability to use
the equipment or access data, loss of data, loss of business, loss of profits,
business interruption or the like) arising out of the use of or inability to use
the Hardware even if TomTom has been advised of the possibility of such damages.
10) Notwithstanding any damages that you might incur for any reason whatsoever
(including, without limitation, all damages referenced herein and all direct or
general damages in contract or anything else), the entire liability of TomTom
and any of its suppliers shall be limited to the amount actually paid by you for
the Hardware. 11) Notwithstanding the above, neither party’s liability for death
or personal injury resulting from its own negligence shall be limited. 12) Some
states and/or jurisdictions do not allow the exclusion or limitation of
incidental or consequential damages, so the above limitations or exclusions may
not apply to you.



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio046.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 31 ANNEX VII – SPECIFICATIONS WEBFLEET -
Specifications • The TomTom WEBFLEET application is available through the TomTom
website. You can access the application using any operating system (including
Windows, MAC OS and Linux) and any browser that supports Flash content
(including Internet Explorer, Netscape Navigator and Mozilla Firefox). Technical
requirements Internet Connection min. 2 Mbit Flash Player Version 10.0.12.36
Computer hardware min. 1 GHZ CPU min. 1 GB RAM Screen resolution: 1024*768px
LINK 510 - Specifications Physical characteristics Dimensions Body: 4.76 x 2.22
x 0.85 inches Body with Holder: 4.76 x 2.68 x 1.00 inches Weight and material
Body: 3.1 ounces, PC/ABS Holder: 0.42 ounces, PC/ABS Environment Environmental
sealing: IP20 Operating temperature: -22°F to +158°F Storage temperature: -40°F
to +176°F Electrical characteristics Supply voltage 12V/24V (min. 9V to max.
30V) Current consumption At 14V: typically < 50mA At 28V: typically < 30mA
Standby: typically < 1mA During data transmission 14V < 150mA 14V < 100mA Fuse
Protection Operating voltage* 9V - 30V to be fused with max. 10A Ignition to be
fused with max. 10A *Internally fused with 2A, fuse is not resettable or
replaceable, fuse must be replaced by TomTom Business Solutions only Connectors
GPS antenna SMB (male) - (Antenna female), for use with GSM antenna from TomTom
Business Solutions only Supply voltage range 3.3V



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio047.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 32 Minimum antenna gain at 3V: 20dB
Maximum antenna gain: 40dB Maximum noise rating: 1.5dB GSM antenna connector for
external GSM antenna (optional accessory) SMB (male) - (antenna - female), for
use with GSM antenna from TomTom Business Solutions only Inputs 2 x digital
inputs, ignition input Output 1 x digital output CANbus: CAN H, CAN L PRO 7150 -
Specifications Technical specification Battery Life Up to 3 hours autonomous
operation (only applicable for non-connected devices) Bluetooth Yes, for
hands-free calling Internal memory 8 GB internal flash memory Screen size 5"
Screen type 16:9 Capacitive widescreen Screen resolution WQVGA (480 x 272
pixels) Device Size 5.6 inches (W) x 3.5 inches (H) x 0.74 inches (D) Device
Weight 9.17 ounces Map Coverage US, Canada and Mexico Connectivity Only in
combination with a TomTom LINK PRO 7150 TRUCK - Specifications Technical
specification Battery Life Up to 3 hours autonomous operation (only applicable
for non-connected devices) Bluetooth Yes, for hands-free calling Internal memory
8 GB internal flash memory Screen size 5" Screen type 16:9 Capacitive widescreen
Screen resolution WQVGA (480 x 272 pixels) Device Size 5.6 inches (W) x 3.5
inches (H) x 0.74 inches (D) Device Weight 9.17 ounces Map Coverage US and
Canada Connectivity Only in combination with a TomTom LINK



--------------------------------------------------------------------------------



 
[tomtomagreementctrversio048.jpg]
Initials LoJack Initials TomTom CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WERE OMITTED AND REPLACED WITH “***”. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN
APPLICATION FOR CONFIDENTIAL TREATMENT. 33 ANNEX VIII – COBRANDING GUIDELINES
LoJack may name the product or product family any of the following: • LoJack
Business powered by TomTom • LoJack Asset Management powered by TomTom • Any
other name mutually agreed between the Parties The Parties shall co-brand the
Products with the aim of leveraging the TomTom and the LoJack brand within the
Territory. Without prejudice to the foregoing sentence, TomTom and LoJack will
collaborate to add the LoJack name and or logo to the PND and WEBFLEET user
interfaces and their reports and use commercially reasonable efforts to add
LoJack designated POI’s to the map data such as safe routes or site where
vehicles were recently stolen.



--------------------------------------------------------------------------------



 